           Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 1 of 98
--:i-.-   -i




                                                          ATPENDIX "/1"
                                                        AdoPIq'l Oclobcr l'l' l'76
                                                        Ettecllvc JollurrY 1'       1977

                                                                RELTEF
                      UNIFORIII APTLICATION FOR rOST-CONVICTION
                  Carlos A. Rodllguez                                      No,
                                                                              (to bo flltcd lo bY (hc
                  NAME OF PE1'TTIONEN
                   L27087                                                      22nr!       JIJDICIAL DISTIUCI
                  FruSON NUITI!EIT
                                                                                                   or',9!'jamman,
                  ffi                                                       F^r, Jffrl,lis
                                           Y3.
                                _
                  Darrel.L Vannoy                             ,   :
                  CUSTODIAN                 (tYqruerl:
                  Sutcrlnlesdcttt, Jsllor, or nuthorlz'
                      po."urt ttlvltrg cur(orlY t t
                  ",1'
                  nctltloBcr)                       t




                  li!Ttt+""i+91".?'inle$o
                                                                      j'lJ,zi"fl ",?*fl',3er:m*"*
                  LOUISIANA.

                                                                       - IIE
                                 .         INSTtlucTloNS                       D CAILEFULLY

                                                         w'ltteo or tyPcd'            riSncd by tltc pdLitloncr   ud
                  t"l1 l'lris pctilion rtrusr bo l€Eihly
                  (
                                                                                 o[ficcr outhorlzcd to cd-
                       .*il ,il;;;;" '""tv purr" or instliutioro:
                                                                       of sl8tcdel flct may lcnc ls tltc
                                                                       I
                            millis(cr ltr onth' Any Islsc rtoi;ent
                                                                                ntust bc ursrvcrcd conclsc'
                            bssis [or o crlmlnat p'o'o"utroi' etieucstlonr        pBBB a'c Dot pcmiltcd
                            ly in thc proPlr iprco otr lho itt'' liatri'r""tr
                                                                      you rcly upoil to rupport yur chlnts
                            cxcep! wirlr respec( to rt,e rrct, *iicir
                                            '.i"tlon o I authoritics or lcgol argustcnts erc IccEssary'
                            i"r-Lff"i.' N"
                                                                                  petltlor ExccPt thnt con-
                   (2) Only                      msy bc chlllcngcrl ln u :lnglc
                                     onE Jtrdg,mco(
                                                  counts ol i-tllf t intfittrntnt  or htforltiation may lrc
                             vlcLions on mul(iplc
                             challcrBcd in onc Pctllion'
                                                       FOR RELTEF AND Al-L I?ACTS
                      (])    YOU MUST INCLUDB ALLCLNMS
                      '"' iu#ortirxc sucu cLAlMs                          IN THE      PETlrloN'

                                                                            mtlsl bc mailcd to-tlrc clcrk
                      (4) Whcn tbe pctitlodii i'ompictcd' tltebrisinEl
                                                   rr'c parriwiitrc y-ou rvcru convlctutl utd runtcncctl'
                          or Uls dlstrlct courr in

                      (5]Youmrrsrat(achoftlciuldocumcnlrtiotrshorvlngyooricolctlccandtlrc
                         criltrc[orrvltlcltyouhEvcl,ccnconvic(cd.Youlnayohtsl,lthatdocumcn-
                                                                         tllc pulr-lt wltcre you
                                                                 the tlistrlct court of
                             taLlott frotn thc clerk of court of                                             lf    tllst
                                                                           rvltcrc you orc confincd'
                             wcrc srrttcnccd or frorn thc instltutlon
                             docunlcntatlotrisnotcl(acltcd,youlnusrollcscthatslBps\cclctakcllto
                             obtnitr it.
                                                                      inslructlol'rs \Ylll bc rEtltrncd wlth
                      (6) Pc(itiotrs rvhicl tlo not conforln to thcsc
                          n nototlon es lo thc dcflclcrtcY'

                                                                      PETI'I'ION

                                                                            thc ludgmcrrt of conviction
                        l.    Narne ortrl location oI court lvhich cn(cre(l
                              qhallcngcd
                                22nd       J   .D.C. St.              Tammat'ty       PerI sh
                       2. Dttc of judgmctrl               r



                                                                          Li   Fe
                        l. Length uf           scnlencc




                                                                          t-                               SCANI.{ED
                                                                                                                  0c,i 0 \   2018




                                                                                                                  EXEIBTT *1
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 2 of 98
t..   i




             4, N[ture             ol    offcilse lnvolvcd (3ll count,)
                                        First          Degree filu!der



             5. Whr[             vras your plca'l (cltgck onc)

                                  (xt
                     (a) Not sullty
                     (b)   OuiltY ( )
               (c) Not 8,ullty nn(l not Esllty by reason of insrnity.( ) ...
                                     pt.o to bn"'o' ntn'" countt snd sot sulltv to
                                                                                   orlrcr
            Ir   y;; ;^i;r:;';'goittv
            counLs, glvc dctailsi
                                                       N/A




                      (d)Nalncandaddrcsso[(llcl[wycrrcprescntin!yottotyourFlcn(iIyou
                                Itatl no larvYcr,            Plcase indicatc)
                                                                                        ull 1]       I afr            a I F^Fa



                       (E) Was lhc lqwycr rppolntcd (X ) or hlrcd                                (        )? (clrcck onc)

                 6. Kind of trlsl:              (check onc)

                    (a) JurY (x )
                       (b) Judsc only              (     )
                                                                                 LrioJl '-
                 ?. (o) Niltrrc.nd cddrclt ofthc lovycr t'pGrctrilDg yoil rt
                                                                             your

                           Bruce Unanqst and Bruea 0o.l.lr,                    publi€      BeFenders
                       (b) Y,'ss thc lawycr appolntctJ ( x) or hlrcd
                                                                     ( )'l (chcck onc)
                 8. Dld you tcs(lfy                !t        thc lllal? YB        11         No (x )
                                                                              of thc lawycr wllo                      rcPrcscntcd yotr at
                     9. (a) Olvc thc llams and adtlrcss
                                                                                    g aitrckcd hcrcln'
                                 scrr   tcrrcinE
                                                       {,lB t        g'lt"t'68 tcin
                                                   E



                        (b) wo! rhc sltorney rnpoltrtcd                        1X{ or hlrcrl ( )? (chak ouE)
                                                                         judgmcnL oI coovicdon1 Yd (x ) No
                                                                                                             (                          )
                 I   0. Did you appcal front                       thc

                                                              qivc l,hc followhS in form                  tl o   s:
                 I   l. lt      y.du rtld     appal,                                                  a

                                                                                                              (hc SuPrcmE
                        (a) Cltotion, dock't trumbcr,                       Bod   ilulc of vrittcn oplglon bY

                                  Court or CounofAPPrd (ifknorvn)
                                                                                             Fir st Clrcuit
                                        Court of               A                  I,lo. 2 017-r{             A          )d5
                                                                                                                  u4%b"'rfi
                           (b   ) NIT                        dffS'
                                                                     drtSYIf      I'    P'   t"'r    HoI?                        5'ilo-u-o.if t   u, La.
                                           E ir' \a.,r




                           (c) Wor thc larvycr nppolnted t(x) o[ trlrsd                               (      )? (clrrck onc)
                                                                          ol cottviction nnd senLcncc'
                     --- Or}cr utm r rtircct sppcsl from tllc Judgmcnl post'convicrlon rcllcf wlth
                     12.
                         tt*" yo, prcviousll fllcd any afrpllcstlon tor
                         rcsrrcct to lhls jurlgmcnl fn .itv it'nit or fcdcrsl
                                                                              courl" Ycs ( ) No (x )

                     13.   If    your snswcr !o l2 ls:'ycs", givc thc followittB lnformntion:
                           (!) (l) Natnc of coun                                  N/ A
                                   (2) Nqturc of Procccdlng
                                                                                             N/A




                                                                                    2
                                                                                                                                    SCANNIED
                                                                                                                                        OCT 0
                                                                                                                                                  tr   2018
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 3 of 98




              (3) Clulrns     raisctJ




              (,1)   Dlrl you rccclvc oti evidcnlirry ltcarlng on your         opplicatlon?

                     1,us                ( )                       Nu          -                           (       )

              (5) Was rcllcf grontcd or      dcrticd?

              (6) Da(c or disposition


              (8) l.lomc nnd oddress of lnrvycr reprscnthlg. ydu (lf uotte, so state):




               (9) Wls tlrc lawycr oppointctt    (   ) or lrircd   (   )? (chcck onE)

          tb) tlow yos.filsd !ny o(hcr opplicotions lor post-conviclion rclicf witlt
              rEsDcc( l.o thc cllallcngerl convlc(loo?
               Ycs( )No(           )
                        sct iorih ,1,. ,J.,nll, 1o. nl,ovc) otr tcpsrotc papcr and atta.ch'
               tf "ycr'1,
          (c) Did you appial or scck lvrlts of rcvicv from thc dcnlrl of any pist-
              conviction oppllcotion?
                                          - ( ) No ( )
              (t) First pctltlorr, ctc' Ycs
              (2) SEcon.l p.lllion. .(c. Yes ( ) No ( )
       (d) I f you dtd not appenl or scck wrlts frotn (hc dertial of any posrconviction
           rpplicotlon, sxplsll) brlclly whY You di(l not:




          (e) Narnc of thc lawycr who tcprscolcd you on rppcol lrom ihc                        d.ddial

              ol nny posl,-cotrvicllon   opplicatiorr   (if oonc. 3o stulc):            .,,1
              (l) First     pctlllon
              (2) Sccond pulltion                                              ' ;           :::

                                                                                .lr
                                                                                    !   ..



                                                                                                                                i,t'
                                                                                    r.t

                                                                               , il,.1 ,'
                                                                                                   ,



                                                                               '|                      I
                                                                                    t


                                                                                    ,1.,t
                                                                                t" i :
                                                                               'I.ii'i il, t'                  1




                                                                                             ,,1
                                                                                                   I                        \
                                                                                              .T                       :i




                                               -3-                                                                                     I




                                                                          I
                                                                          \
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 4 of 98




                                      CLAII}IS TOR IIELIEF

        strle conciscly tqcts tupportitrS your chlm lhlt you arc bclng hcld unlawful'
        ly. I f necessary, you miy ottoclt cxlro pugcs strtlng odtlitlonal claims       ud   sttp'
        porting facts. Do not argue polllls of        lalY'

       'l'hc followirrg is B lls( of lltosc clnlms,   anrJ    dnly lltosc clainrs, lhal nlry pl'o'
       vklc you rvltlt grounrls for rcllcl:
       (l) Your    convicuon rvos oblaittctl in vlolltion of rllc conslllution of thc Unllcrl
             Slatcs o-r thc Sla(c of Loulsianl;
       (2) Thc court cxcccdcd lts juristliction:

       (l) Your conviction or scfltctlcc     subjcctcd you to rJoublc Jeopsrdy;

       (4) Thc linritatiortr on prosccittlon ha<l explrcd;

       (5) Ttrc !tal.ttlc crcollnB tltc olI!trtc [or whlcll you wcrc convic(cd ond scntEnced
              is uncotrstltutionql;
       (6) 1'hc convictlon or scntencc constitutc lhE cx post facto apPtication of law
              ln violrtion of thc Consti(utlotr of thc Unilcd Statcs or tlrc                    of
                                                                                        llrlc
              Louirln na.
       A REtvllNDElt:'frlE ABOvE I-IST CONTAINS ONLY TI{OSB CLAIM!;
       TI{AT YOU tvlAY n lSE IrOR I(EI.IEF. YOU MUST SET FORTH ALL
       oF YOUR COlvlPLAll'l'fs ADOUT YOUR CONVICTION rN'l'HlS An'
       PLICATION. YOU IVI.AY BE BANRED FRO}VI PRISENTINO ADDI'
       TlOl..lAL CLAtlvls A'l'n.LnTEn DATE. Renrcorbcr tlls[ you must stolu
       the ITACTS upon rvltich yqui iomplallts about your convictlon s'c bssed'
       MERE CONCLUSORY AI.LECATIONS WILL NOT SUFIIICE.

                                NEP TTTIVE APPLICATIONS

       Th. rbovc     cloirns tnoy rrot provldF grounds for r€Ucf lf !ny of thc fo.llowlnlS
       opplics to you:
                                                                                     yort
       (l)   Unlcss rcquiretl ln thc intcrcst olJustlcc, uny clolm for rclief tvhlch
             fully litlgatcd ln an appcal shall not br consldcrcd.
       (2) Any cldirn oI rvhlch you had knorvlcdge ond hl'xcusably fsiled Lo rlist:
           ln the pirgcccrling lcadhg to cooviction mly bc dcnlcrl by Illa court'
       (l) Any clainr tvlllclt you ralscd lll tllu trial court and Incxcusrbly [ailcd to
       ' pursue oD uppell nray be dclricrl by ths court'
       (4) A tuccctllvc npplicotlon rnoy be tlirmisscrl iI lt fails to raisq a nclv or dif'
           fcrcnt claim.
       (5) A succesllvB apptlcitign nlgy bc dismlsscd lt lt raiscs s ncrv or difforenl
           cldttr thnt ,rnt
                            :ri*"rint tv olnlirti fiom a prior spplicrtion'
             This lppticatlon rvill Provldc spocc for you to cxPlaln thc rcsJons rvhy
             you fnil.,l (o reisc your cldims ln thc proccedlngs lcadln! td convic(io0,
             or failcd to urgc tltc clsim on lppcal. or foucd to ltrcludc thc clnl!il ln B
             prlor rpplication.




                                              4
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 5 of 98




                                   '                   cL^tlusl
                                             I

                  YOU MAY AT1'ACI,I ADDITIONAL PAOES SETTING FORTII THE RI'"
                  QUIRED ITjFORIYIATION (NELOW) II' ADDITIONAL CLAIMS
                                                                       ARE
                  AS,SENTED.



                  ClEirn:
                                  llmitatlon for instltutt on oF
                                The time
                   Prosecution expired qeflop.e the trlal starqFd


                  (E) SuPporting FACTS ((?ll your       ttory bricfly rYithouI cltlnS carcs or larv):

                                Please see abtached                memorandum oP Iaw

  C   Iai   m-     2 9rosecutnrial                  tllscok

  Claim- 3 rnePi.ctive A-ssis! anee ets Ertal                                         Eopn,SE-]'




                 (b) Llst nonr6 .nd uddrcstct of rvltncssct who could lestlly ltr suPpon o[ your
                            If you                   cxplaln why:




                 (c)   If you foilcrl to ralsc this ground iil lhe lrl8l courr prlor tD coovicdofl,
                       on oppcal or tn a prior'appllcotlon,. cxplaln whyr


                            I neF lec   ti   ve   Assistancc        of l'nr




                                                         -5-
     Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 6 of 98




            ,\.tioyoulrnv!ioa!lEteorfccleralcourl'srlypctltlonoruppcalnowpcnd-
               ingoslothcjudgnlen(chlllcnged?Yer.()No(x)lr,.ycs.,,nantctltc
               courl
                                                         sf[!r you com.Dlcle        thc senlcncc
            " Do yort hote rny [uturc sentcncc to scde)ts ( ) No F)
            D,
               ;,;;i ;yt;;'judsm.nr.challcnecrl?
                                                                                      to l)c
               (l) lf so, glvc nantc and location ofcoltrt rvLiclt irnporcd sctltcncu
                   scrvcd ln tllc futurc:
                                     N/A
               (2) Cive dotc ltlld lEngth of scnlctlcc to bc scrverl lti lhc
                                                                             futrrrc:




                                                                         ony petlliorr otFckinE
               (l)   I{uve you lilcd, or do you contcnlplntc tiling'
               '-'   if," Jr,fgut"n, whiclr ftnporerj'tlrc scntcncc to bc served
                                                                                  h the future'l
                     Yes( )No(        )

                                                                                        tol rvhiclr
            wl{ERIFORE, pc(ilioncr        Proys tlrnl llre
            lic trrry bc crtlllcd.



            so                   q               /_8_
            Day/

                     ATPLICATION          ITOR   APPOINT|\IENT        O[ COUNSEL           '

                                                                                  bscause I ltavc
            I etrl unBblc lo cmPloy cotrnscl Io rrPr?scnt lnc in thls mattcr
t.
            no qsJcar or futrds crccpt:



                                --l[ilne



            (Wrlts "None" obovc if You.ltavc                          list your
            furrds ln prison sccounts.)


                                                                        o




                                                       .6.
t..   Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 7 of 98
I




                                               AFFII],1VIT

             STATE OF LOUISIANA
                              llest Fel!clana
             PARISI{     OF

               CarIos A. Rodrioupz                          bring llrrt drly.rYo.n rqys lhnl
                  (Nanrc of Petitioncr)
             hc lras rcorl (llc forcBolnB appllcation.Ior post-convlctlon rcllcf and.swears
             or nfflrrns Lhot ell of [hc lnformrtlon lhcrcin ir,truE 8f,d corrcct. H?,Turlllcr
             cwears or affirnrr llt8t he i3 untrblc to cmPloy countel bucauss llc llEr oo osscts
             or Iunds rvhiclr could bc ulcd to lrlrc un                as               (Delcte
             rulcrcnce lo Ippointnlcnt of couDlcl I




             SWORN TO AND SUBSCRIBED bcforc mc thls                                        dov
             of

                                                  NotEry Publlc or othc, pclton euthoriz'
                                                  ed to gdrnlnlstcr an oatlt.

                                                                      -




                                                    .7.
         Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 8 of 98
l-.-'r




                            TUIENTY SECOI{D      JUDICIAL DISTR.ICT        COURT

                                   PAflISH OF,5T,    TAMMANY



         CARLOS ALBERTO RODRIGUEZ                                 CASE i.l0     I   46586?-I
         VER S US-,                                               FI LED   I
                                                                               COURT   OF   COURT
         DARRELL VAr,{NoY,, irlARoEll
         L0UISIANA S:TATE PENI TENTIARY
         ANGOLA.I, LA
                             II    IIEITORANDUM BRIEF SUPPORTING POST
                                           CONUI CTION RELI EFII

             N0ul INT0 C0URT, comes Petitioner herelnapter DeFe.rred to as.
         petitlone! respectfully submltti.ng lhls memolandum brieF ln sup-
         port oF post convlc.Llon. relleF.
                                    STATEMENT     OF THE   CASE
            PeLitioner was charged by grand Jury lndictment ulith first de_
         gtee-murder, a violation op LSA_R.S. 14r30 and plsd
                                                               notgullty.
         AFts3 !r'i61 by   juryr             guilty as charged. Ihe brial
                                   he was found
         Eourt denled petttioneDrs motion for postverdict judgment
                                                                      oF ac_
         quittal. PeEitioner was. sentenced to serve Iife
                                                           lmprisonment urlth*
         out beneF!L of parole, probation or suspension oF
                                                             sentence. pebi_
         tloner appeafed his convlction lnto lhe Firsl
                                                         Circult CourL ot
         APpeal' 0n septsmber 15 ) 20L7 bearrng docket
                                                        number zoL?-KA-ozA|
         that courL aFf,Irmed th6 convlctton and sentencer
            Peiitioner nout submits thls memorandum brieF ln
                                                              support                       oF the
         claims raised on post convlction.relief. petitioner
                                                               dld not take
         !xrlts into the Louislana Supreme.Court, thus his
                                                           tu:o ygar post
         convlction relleF ttme started to run 14 days
                                                        after the Court oF
         Appea] aFfrlpnsfl hts convlct,ton.
            This petltion ls timely.




                                             1
 Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 9 of 98



                    T1 IIIEL-INESS   AI{D JURISDICTION

   The Louisiana Eode  of Crlmlnal Procedure provides that rrno ap-
pllcabion For post conv.i.c,tlon-relieF shall be conslde!ed ll it 1s
filed more Lhan turo years after lhe judgment of convlctlon. La. C.Cr.
P. art. 930.8(A). R Judgment of conviction becomes Final upon rend-
!Ulon oF judgment by Ehe Louislana Supreme.Court, afflIrming the con-
ulct,ioni denial oF an application For u:rlts oF revle!,r,, or a deFen-
dant,s lailure to seek su ch revieu. In the lnstant caserthe Flrst
Circuit Court oF App6al aflf,lrmed Petitionerrs convictlon September
15' 2017, Petitloner dtd noE take writs lnto the Louisiana Supreme
Eourt, PetiLionerts convlct!on.therefore became flnal 14 days- aFtsr'
the.Court of Appeals judgment For state post conviction pu Eposes
at that time. see..generally, La, C.Crrp. art, gZZt State ex reI
Favori_te v. staLe, 949 so,zd rg6, Ig? (ua. zooz;. peLitioner has
lhrough 0ct. r, 2019 to seek post convlction rellef. petitlonerrs
present appflcaLion.is lherefore tlmely filed ulithin two (2) yeu""
of hls convictlon becomlng llnaI.
                             BURDEN     O   F   PAOOEJ

     The burden  .ol establishlng a cause for re1leF on post convict-
ion revleur remalns urlth the petltloner ,.rrThe petitloner in an appll-
cation For post convictlon rellep shalL have the burden ofl proving.
tha! relief should be granted.'r La. C,Cr,p, art.930.2. trJhere a pe!l-
tloner establishes grounds uhlchl iF esbabllshed at an evidentlary
hearingr uould entltle lhe petiEloner to th6 reIieF sought, the bur-
den shifts to the srate !o prorfbr procedural obJections barring
                                                                 such
relief or to respond urith substantive rebuttars of t he petitronslrg
cLaims. Arttcle- 92? of Ehe..Loulslana Code of.Climinal Frocedure
                                                                   state
                 IF an application.alleges a claim which if
                 esiablished, would entitle the petltioner to
                 relief, the court shall order the cusLodian,
                 through the distrlct attorney in the parlsh tn
                urhich Lhe deFendant uras c,onvictedl to FiIe any
                 procedural objections he may have; or an answe!
                 on the merits ifl there are no procedural object-
                 jectionsr withln a speclfled peliod not tn ex-
                 cess oF'thirty days.




                                        2
   Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 10 of 98



                          .      STATEMENT OF. THE FAC-TS

       mario Scramuzzat   Jt.   uras Found deceased           in his   homs   by his uiFe'
Iir.          died as a'resuIL oF sLrangulaLlon. (R,P. 1485), During
       ScEarnuzza
lhe investigation into IIr. Scramuzzats deathr Gina Sctamuzza, The
v,ictlmrs urlfle, confessed Lo orchesLrating the murder of her husband.
(n.p, fSg0).     Mrs Scramuzza u,as arrested and charged                rlith flrst   de-
gree murder along urith Carlos Rodrlguezr LulE Rodriguez-Hernandez                          and

Erly tYlontoya. (R ,P. ?6) .
    0n,dlrect appeal petttLoneD raised                 turo   clalmsr The trial court
erred denying the moLion Po1 post-vsrdlot judgment oF acqulttall                        and
The evi.dence is insuFFlclenL to support the convictlon,
                                      CLAI   II1 ONE

                Th.e tlme llmltatlon f.or prosec:utlon.in thts case
                expi red before the lriaf'started. S.. U",-i.Cr.p.
                Art. 5?8.
  . fhe recold i.n the present case urilL reflect that from the tlme.
 Petitj.oner was arrested until the time ln tuhlch lhe lrial startecJ
 a.period oF seven (?) year= elapsed. pursuant to La. C,Cr.p. ant.
 5?8r the state had three years to instltute prosecuLion lor
                                                               FirsL
 Degree. rlurder,

       The sbate has
                  a heavy burden oF justiFying an appalently untinely
 commencement oF lrial on grounds that the tlme
                                                lirnltE in S?B urere
 either interrupted or suspended. Administratlve problgms u,lthin the
 courL system generalry do not constltute causes oF rnLerruption
                                                                   be-
 yond control of the State because the
                                       Court system cannot excuse it_
 sell    From aFFording an accused
                                a trial wiEhln the detays required
by ]au,, slmply by relytng upon lnternal operating procedures
                                                              uhich
in non-compliance ullbh the statutory mandates.
              the deFendan!.and the Stater. the ultlmate burden rests
       As betureen
with the Stale lo bring. the defendant to trlalrotherwlse dispose ofl
the case. He!e the state Failed to rneet that.'b-urden u.rrthin the
                                                                    delay
  allowed under the clear provisions oF the,Code oC Crimlnal proce-
  duEe.




                                                  3
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 11 of 98



 The time   Iimitatlon. p!escribed prior to the star! oF thls'trlaI
 on lllay 16, 2016. Article-5?8 tndicates.that in a capital case
 no irlal shall commence after three years from lhe date oF lnsti-
 tutlon oi prosecutionr the lnstiluLion- oF prosecutlon.in thls:
 case ls Lhe daLe oF indlcUment. PetiUlonerrs lndictment was fiI-
 ed on    ApriI 22r 2olg, it   a capital oFFense.r For;,FlrsL delree,
                                    Was
 murder, so the Lhree year Iimitabion urould have expiEed on April
 22, 2012. For the.prosecutlon.of''bhls'. case to have remained tim-
 1y beyond that daber interruption or suspenslon of prescription
 urould have had         to occur prlor to that date.
    Petibioner uras appointed counsel U,llIIiam R. AIFord, Jr to repre
  sent him on 0lay 12,2009 counsel entered a plea oF not gullty,0n
  motlon oir X6. Assistant Distrlc.t Attorney, f,ourt ordered the mat-
  ter assigned For Felony JuDy Trial on September g r 2009. 0n Aug-
  usL   4,   2009 the court ordered      rullngs on motlons conilnued until
 December      1I,   2009    and contdnueU itre jury !rtaI untll.December IIr
 2009. On December           1I, 2009, the court contlnued the trla] agaln.
 0n f4ay 4, 2OlO a dlf,F,erenti.counsel (Kevin l4cNary) was ln court
 uit'h petitioner and the c6se was contlnued agaln. On Au gust 12r,
 counsel Kevin lllcNary was         ln court urith petl tioner   and the. case
 was contlnued      to September 28r, Z0l0 by the court.Note petitloner
 utas   not present on AugusE IZl or September 2gr Z0I0r the court
 continued the_ case, to Vovember 5, . 20lO.
      0n November 5, 2010 petitloner uras not-present cou nsel Kevin
 filclla!y uras. prgsent on hls behaIfl, and the court agaln continued
 Lhe. case to January 12r.20Il. 0n January
                                                  LZ, 2}ll petltloner
 utas noL-Present-r counselKevln lici'lary ulas.and the.court agaln
 continued bo Septernbe! 16,. 20I1.i
   September 16, ZDIt pelltioner uras not present, Kevin ltlcNary
 and    Ulilllam AIFord was and the court again contlnued the           matLer
 to FEbruary I,      ,   Z0IZ.




                                     4
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 12 of 98



     0n february l, 2Ol2 Petltloner was not pDeSentr deFense' coun-
sel Kev,ln mcNary uras and utaived hls presence, !h.e.court contlnued
rulings on moLlons to JuIy I5r.2OI2 and reset thetrlal date Forr
SepLember 1?,r,2012

  0n July I3,, 2012, petitloner   uJas   not present in court and had
no attorney representing h!m, PubllcjDelender John Llndner lnForm
                        I
the court lhat hls offiice uras seeklng to appolnt neul gounsel and'
the Court contlmued the case until Au gust 20, i0I2.
 0n August 20t 2)l2r petltioner uas noL Present:in courtrBr uce'
Unangstr David Prlce, and Erucs Dodd enrolled as c,ounsel flor pgti-
tloner,   because the court was    tied up In a jury trlal in Washlng-
Lon Farish it continued the case untlI August 30, Z0lZ.
  I t is respeclf uIIy; notect tl-rat on August 20, IOLZ ruhen the above
altornsyrs u,ere.appointed the three- (3) V."r prescrtFtlon perlod-
had elapsed by three.months.. -
    J,loulhere. in the record up to.thls tlme ts Lhere a grrltten fflot!on

for continuance fired. Let the record shoru that.the statute requlEes
ulritbenr continuance motlons, to lnterrupt prescrlptlon.
  Even assumlng that the.state tuill potnb to certaln dlfflcul t ies
lnvolving the proper appointment oi counsel to this case as the
cause flor deray. In response pelilioner directs thls court to sta.Le
v'. Joseph where: the Louisiana Supreme Court saidr
                The_SLate has a heavy buDden of jusblfytng
             an a.pparently untlmely commencement oF trlal
             on grounds that lhe tlme llmlts tn S?B were eit-
             her lnterrupted or suspended. Admlnlstrative pro-
             blems withln Lhe court system generally do nol
             constitute causes ol lnterruptlon.beyond control
             oF the Stabe because the Court systEm carueot ex_
             cuse itself From alfordlng an accused a trlal
            wlthin the dglays requlred by Iaw1 slmply by rely-
             ing upon lnternal operatlng procedures whtch re-
             sult In noncompliance lxlth the statutory mandates.
                 As bettueen the deFendant and the Statel the
             ultlmate burden rests tulth the State to bring the




                                    5
  Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 13 of 98




               defendant  to LriaIi otherrulse dlspose of the
               case.-H-ere. the SlaLe failed to meeL bhat burden
               withln the delay alloured under the clear pro- the
               vislon of the Ctde of Crimtnal Procedure' In
               event'the State argues Van Dyke carurot shoru
               specific prejudlce caused by the delay1 it.
               sirould shotr [hat no--lt should be noted b hat
       '       no such showlng is required. State v. JosePhr
               The Loulslana Supreme Court said recently ue
               have never required a shourlng of spsciflc pre ju-
                dice once the deFendant has demonstrated that
                the.Prosecution has exceeded the Iimits imposed
                by 5?8, and the SLale has falIed to carry lLs
                burden oP justlfying the de1ay.
     0nce Lhis Hon. Court revieu/s the record in this case It should
.be obvious that the DisLrict Attorney ls not at laultl Ehat the de-
 Fense is not ab Faulti that the sysLem is at flault, The system has
 violaLed PetiLionerts rlght. to c.ounsel undeE AEtlcle 5 of bhe LJntted
SLales Constitution.and unde! righl to counsel under the Louisiana.
 Constltution and the rlghb to a speedy trla1 under 5?g oF the Loui-
siana.Code oF Criminal procedure and the Loulsiana ConstiLuLlon.
See 856 50.2d I8?, ?OO3-43? La. App. S CtD. t!/t/3, State v. Van Dyke
(La. hpp. 3 Cir. 2003).




                                        6
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 14 of 98



                           Clalm Two
                      ProseEfr6ffimisconduc.t
    ilcrlmlnal deFendantts ulho are convi,c,ted as a consequence oF
prosecutorial mlsconduct urlII be affiorJed post conviction reiief
ruhere-appropriate,.rr Knapper v'd Conntckr' 681 So,2d 944      (La'   1996    )'
In lnstattces. of . alleged prosecuLorrial mlsbonduc't,, Lhe t0uc'hsLone;
oF. due-pEocess analysls. ls the fairness ofr'the trlalr not the-cuI-
pability oF t,he pros.ecutor. rr The. alm is no.t punishment .ofl societY
For Lhe misdeeds oF the prosecutor but avoldance oF alt u nFait trlal
to the accused.rr State.v,. Jones, 79I So,2d 622 (2ool). The stand-
ard is whether the proseculorlal mlsconduct rrso InPected bhe trlaI
uith unFellness as to make the resultlng convlcElon a denlal'of due
 process.rr Donnelly _v. DeChrisloForo, 4I6 U.S . 63?, 643t 96 S.Ct,       .


 18681 40 L.Ed. 2d 43t (t9?4)
  ' a) Duiing.closlng argument the prosec,ution,.vou ched For the.,
      truLhfulness. 6nd crediblllty ofr'state wltnessesl        1




    Prease' iefer to pg 20zL urhere the- prosLc.utor dlscussing,Glna scr-
amuzza   r's testiinony qs' f olIours.j   ,




                      ... thatts.Lruer she bold the. truth   and.ure can
                      prove.it that she loId.!he truth.
                Pq,   2O23l

                  ,..thaL corroborated that she told-lhe truth,.
                  Itrs t lue shets. lelling the truth,.
Louisianals  jurisprudence  prohiblts.a pDosecu tbr f!.om vouchlnq for.
the. credlblllty oF lts wlLnessesi




                                              ?
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 15 of 98




      In Beiqer v,   UniLed States, 295U.s, ?B (Ii35)r the United
SbaLes Supreme Court asserted that Lhe governments lnterest
                                                             in a
crimlrra] prosecution'rts noL that 1t shaII utn a casel but that
jusbice shall be done,rr and thab ib is thereFore a pDosecutorrs
duty rr to reFrain lrom improper methods calculaUed Lo produce a
urrongful convi.ction even -as it is to use every IegitimaLe means
t,o bring, abouL a just one,l This du Ly ol prosetrutorrs described
Itr Berqer Furnishes the basis For courtrs to assert Lhat when'
the governmenL crosses the line.betureen propeD and improper net-
hods, urhat has taken place is 'rp!osssrJlsliaI misconduct,r' That
Iabel can be atLached to a broad array ofl ac'ts as th'ei prosecu-
Lor has auLhority to perform be.cause the mandabe to ensure'rjus-
ticerr shadows every elldea.vor of the prosecutor.
     The standard   is whether the prosecutorlal misconducL r so
infected the trlal urith unFalrness as to make the resulting con-
viction a denial oF due pEocess." DonneIIy v. DeChristofloro, 4I6
U.S. 63?, 643r 94 S. Ct. 1868; 40 L.Ed. Zd.4gI
                                                 '(19?4),
   Durlng closlng argument s the StaLe lmproperly and 1lIegally,.
sought to introduce ht9h1y preJudlcialr lnflammatory, and utterly
untrustruorthy'evldence in an attempt to vouch For the truthful.ess
and creciibllity oF sLate ulitnesses, Consequently, the State secur-
ed bhis convict!on by engaging in egregious mlsconcluct such that
the verdict cannot certalnly be attributable to otliel
                                                        euidence
  For these reasons this convicLlon should be reversed and post
convictlon relieF be granted.




                                  I
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 16 of 98



                                     C1alm Three.

                              Inelfective Assistanc e: oFi Trlal   Counsel
      A clalm of'lneFfecElveness,ofr'counsel              1s'assessed by bhe tuo-
                                 to this Court and espoused by Lhe
Partrrstrig.l<.Iand tssLrrfamillar
U.S, Supreme-Court in Strlckland v. l,tlashinqtonr.466 U.S. 658 ,I[]4
S.ct. 2052, 80 L.Ed,2d 6?4 (I984). The. dePendant must first show
Uhat counselrs performance uas deficlent, Thts requires a shouring
Lhat counsel'r made etrors so serious that counsel utas not Fu nct -
ioning as the tcounselt,guaranteed the deFendanl by t he Stxth
Amendment of Lhe U.s. Constltutlon.'r Strlc-kland, 466 U.S., at 696 ..
Nextr' Lhe deFendanL must shour t,hat the deFicient perFormance pre-
judiced his defense. Thrs can be accomprrshgd upon a rshouing:lthat
counselrs errors were so serious as to deprlv,e the defendant ofl                 a
 Fair LriaIr a trla] urhose result ls rsli6!]g.rr Ibid.
|lJhere. an alleged error ls withtnrthe r ambil
                                                of trlal strategyrl
it cannot be relied upon to establish lnefFectiveness oF counseli
5Ea   e v,   6-a   es.i   ,808,.822 (;6..App. 4 Ctr. 199S). 6ore:
                              62.2 So,2d
.oveE,,because of the lnherent dilliculttes In assesslng trlal coun_
 selts conduct retroactlvelyr a revieuJing court r musL lndulge
                                                                              a
sfrong'presumptron.-thar counselrs conduct flarls wrt hin.the
                                                               wrde
range of reasonable proFesstonal, assJ.sL3ncg.il Strlckland,-466
U.S..at 589. Accordlngly, to carry hls burdenr,a deFendant mu
                                                                  st
esLablish 'tt thaL there is a reasonable p!obablll ty
                                                      tha!1 but For
counsel's. unproFessionaJ errorsr, the result
                                              oF the proceedlng.:wouId
have beerl dlFlerent,!r Ibid.
   The demands..oi Slrlckl_and are not lnsurnountable
                                                       and trial coun-
se] in the instant case FeIl urell short oi the
                                                 mlnlmums oF comps_
tency and eFlectiveness contemplated by
                                        the Slxth Amendmenbi.IneFJ
fect{ve assistance oF counsellrequlres_a cumu}atlve:analysls..




                                              9
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 17 of 98




 It is.not proper to merelyidtvlde up each lssue and evaluate it
 1n isolatlonl rather the court m'r,.t reVleu the botality of the
 circumstances',and the cumulative efF6ct ol triaUcounselrs lnef-
 fectlve and deFlcient conduct.,lElgllg4lr, 466 t).5,.aL 690.
  . In !he instant cascl couD.Selrs errors urere seve!e and pervaslve
 and robbed Pelitioner oF the constitutlonally;,efFective dePense of
 whtch Lhe U.S. and Louislana Constitutlons guarantee him and lher.e;
 1s.1a reasonable probablli ty Ehat but:For-counselrs errors.l,Lhe
 result of bhe proceedings would have been diFFerenti
    a) failure.to investlgaLe and prepaDe. a defensel
    A rauJyer must engage.i:l}_-_u..u"onab1e amount oi. pretrtal lnves-
 Eigation.trCounsel has a duty to make reaso4able investigations
 or to make a reasonable declsiotr that.makes particular investlga_
 tiou   urutecessary.rl ant v coLt 28 F,3d 141t, t4l? (srh clr,
 1994), A trial counselr s truncated pre-trtaI investlgation
                                                             is Dea-
 sonable For constituLional analysis only to the
                                                  degree that hii
 or her declsion Uo Forego a more thorough invesbigatton
                                                          ls reason_
 able. strickland, 456 u.s. at 6g0-gI (,rsLrategic cholces
                                                           made after
 a less than oomprete lnvestlgation are reasonabre precisery
                                                              to the
 ex-tent thaL roasonable proFessional judgments
                                                support the limtta_
 tions on investigatioo.") Thls.Court must indr.rlge
                                                       a strong prq_
 sumPtion Lhattrlall counselrs conduct FaIls ulLhin the wide range
oF reasonable professional assistance (State
                                                 v. StaIltuort,h, lI-,
So,.6d 541 (La. App.4Uh Z0O9). petltloner rnust
                                                     overcome the pre_
sumptlon thatr under the circurnstances,
                                           ,the challenged actlon mloht
be consldered sound trial strategy.
                                      Ibid. However, 5trlc landr s
measure of deFerence ilmust
                            Ioti.bs uratered dourn into a disgulsed
Form oF acquiescence.u prop
                            1t v._lrl a 1dr!4, 831 F.,   2d 1245,   L24B   -




                                  q0
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 18 of 98



I249, (5th Clr.I98?) (reFuslnq :ta indulge prosumpLion oF reason-
ableness as to rrtacLlcalrr declsions that afFbrded no advantage to
the deFense).
    In Lhe present case lt is spec!flically alleged that lrial coun-
selts.Bruce.E. Unangst, Davtd Prlce and Bruce Doddrappointed bo
 Lhis case.sometime aFter July 20I2 Pailed to investigate and FaiI-
ed  to prepare a deiense, A revieru of the t!iaI recofd rrr!1I reFlect
thaL they catled no witnesses to testlFy on petiLioneDrs behalFr
aII bhey did was cross-Examlne-the statets wltnesses aRd u,hen the
staLe restedr the deflense rested. IL ls argued thal adequate !n-
vesEigation u:ouId have revealed that at the tir,re these attorneyts
weDe aPpolnted the three year tlme Iimitat,ion pertod for bring the
case to trial had elapsed. Competent counsel urould have iiled a
Itlotion to Quash the indlctment based upon this violatlon and bhe
case ruould have been dismissed.
  A.   revtewof the recoEd urlll reFlect that petitionerts case uras.
 on the court docket 37 times from the date oF Indictment on Aprll
 ?2' 2009 untf l the trial started on, tlay 16, .ZOt6, On l4ay LZ,.ZOOi'
 appointed counsel uJlIIiam R, AIford entered a plea oF not guilty,
0n August 4,2oo9 counser AlFord ftred riotions (pre-rrial).0n sept.
Er' 2009r ulith counsel AIForcl p!esent the court conLinued the case,
0n Dec. 11, 2009 uJlth counsel Alford present the courtbset Lhe mat-
 Ler lor a Stat,us hearing-,and conbinued tho matter unLdI I /lZ/ZOlO.
0n 5ept.,28r.2OlO Lhe. courI conLinued the case. petitlonerrs case
trras on the docket For Sep!.28, 2010, he uas not present.
                                                               The case
was on the docket For Nov. Sr.2OIO counsel Alford was present
                                                                and
uralved Petitlonerrs presence. On Jan. 12,.20II peLi,tlonerrs prs-
sence rrras uraived and the.
                         court continued the case. 0n Sept. t6-,ZO_
lIr PetLtionerrs presence uias tualved and the court continued the
case.0n Feb. Ir 2012, counsel uralved petlttongsrs plesence and the
Court ordered hearings on motions.


                                   I]
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 19 of 98



    Petitionerrs case          the docket for Ju1y 13, 2012, his
                          was on
 presellce was uraived, that day Publlc Defender John Linder told
 Lhe Court hls office uras seeking bo appoint neu counsel for"peLi-
 tlonor and the Court continued Lhe caser The record u:iI1 reFlect
 that someblme betrtreen July; 13 r' TOLZ and the next docket date oF
 0cLober !9, zOLz, counselrs lJnangstl Price and Dodd uJere appoint-
 sd to pstitionerrs case and a t:ial date was set for 9/L3/L3,
    The record reflects Lhat from the time oF. indictment, and appolnt-
         the new attorneyrs ove! lhree, years had e1apsed.. Adequate
 menL of,:
 lnvesttgatlon,by these neu.atLorneyts would have. required them to
 file a f4otion..to quash the lndlctment and dismlss the case against
 petitioner, 5ee- La. C,Cr.P. arL. 53S(A) t
          A motion to quash may be Filed of right at any
          time bePore commencemenL oF lhe triai when baied
              on Ehe ground thatr.
         (a) - fi,e time Itmltation for the lnstituLion of pro-
         secution has expired.
 5ee Louisiana Code of CrlminaI procedure art.5?g urhich statesr
             ,rExcepLcas otherulise provlded
                                         in.this chapter, no tDlaI
         shall be commencedt
         (1 In capital cases alter three.years Frofi lhe date
             oF insLitution ofl lhe. prosoculion.

    The Uniied States Supremg Court in U,S. v.. Hanse1, ?0 F. gd
6 (cA 21 1995) saidr
             rrHanselts counselrS Fallure
                                       to obJect to bhe blme
          barred counts is unaccountable ln the clrcumstances
          and cannot rrbe considered soundr trial sLrategy.tl
          Strickland, 104 S.Ct, 2064,
Adequale investlgaEion wourd hare reveu'red to hrs neur aLtornsyrg
t'hat !he-three year trme r.mitatron,had expired, Their Failuru to
discover this.vlolafionrresulLed in thelr Fairureito Frle a lllotron
!o quash andras Lhe court said in Hanselr,supra Lhis Failure ls
unaccouatable,




                                     12.
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 20 of 98



         b) Counsel flalled Lo request funds-from the Court to
            hire Inuestigators and expert uitnesses For bhe de-
               lense,
    See Uni b,ed Staba!         v. Gray,   8?8   F   ,2d 'lOZ (C A   1989 )   urheremthe
                                                                .9;'u
    Court saidr
              ' InefFectlveness is generally clear in the context
                oF complete Failure bo investlgate becau se coun-
                sel can hardly be said to have nrade a sLrateglc
                cholce agalnsL pursuing a cerlain line ol lnvesti-
                gation when..she,/he has not yet obtalned the lacts
                on which such a decislon could be made..See Strlck-
                land;466 U.S, at 690.
                   Such is the situabion.prgsenbed in this case.
                CounseL ofFered no strateglc justiflcation For his
                Fatlure to make any elfort to investlgate Lhe caser
                and indeed he could have offered no such ratlonale.
                As he admltted he dtd nol 9o to the scene oF the in_
                cident Lo. inLervleur-potsntial urltnesses, Graye coun-
                seI had the names ofl at Ieasl four trrttnesses. Nor
                did.counsel hlre an tnvestlgator to track dourn these
                or other potenUial ultnesseir            f,i.
                that he could have petiLioned desplte
                                                tne'6ourt-Fo;"r"r..r""=
                                                               F;;1"
                por this purposer
 In pebiLionerr            ease he provlded counsel         r(lth   names oF ulitnesses
he wanted c.ounsel to lntervleurr Bnd told htm hls uliFors
                                                           name dnd
address. Counsel took no action on petltionerrs
                                                  request. Counse]
did inexpllcably FaiI Lo lntervieui and call at trial a number ofl
Pact tultnesses petitloner told hrm urould provide
                                                   restlmony.herp-
lul to his deFense and he Iikeruise failed to seek out
                                                         expert uriL_
nesses requesbed by   petitloner, Counse],s. fallure lo investigate
Intervlew and call wltnesses and to seek funds prom the.court
to hire an lnvestlgaLor urae lneffectlve. asslstance.
     (c) Counsel flaiIed to object to the prosecutorrs
           a   r gurn en   ts                                                 closlng.
    The record   rellecLs on page Z0ZI (C]osing Arguments by the pro-
    sec'utor) uiiere the-prosecutor is.discussing
                                                  Gina 5cr amuzzars
    LesLlmony as follorusr

                           ...thatrs true, she told the trubh and ure
.                          can prove i!1that she told the truthl- -
 See page 2023r
                         ,i.that corroboratod that she told
                        Its true shers te.lllng the truth th.e.truth.



                                            13.
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 21 of 98



  See Dubria   vr 5miUh,,.I97 E.3d 390 (C A gr,I999), the cieFendant
  argued that trial counsel was lneffective For Falltng to object
  to sLatements made by the Prosecutor ln closlnq arquments'
    The Court has previously held that Ias a general rule a prose-
  cutor may not express hls oPinion oF the deFendautts gulIl or
  his bellef in the credlbillty oP government uribnesses. Unlted
  SLaLes v,.l4o11na.n 934 F.2d I449, 1444 (gth Cir. I99I)r The cou rL
  held . that counsel should have objected to such rnlsconduct and
  that the Fallure to objectLuras ineFFeEtlve assistance oF counsel.
  5ee UnIted States v. Delqado., 631 F.3d 665 (C A S1 2011) wherE
  the prosecutor ln closing aEgumenL used hls personal oplnlon
  and an impllcatlon,of outside knourledge lo lmpropeEly attack
  Delgadots crediblllty clalming-!hat she had in Fact rled to Lhe
  investigating agenLs. The court saidr thls misconduct inFltcled
  uPon a non-testlfying deFendant whose credibility ur6s not
                                                                at
  lssus, lnvolved a cenlDal element oi the oFfense against lDelga_
  do.3y sflFs6liyaly calling Delqado a liar and declaring that shs
  had Iied t,o investigating govsrnmonb agents the pr osecutor threw
  Ehe weigh of his ourn credlblltty as a representaLlve oF
                                                              the Unl-
  ted States behind his personal oplnion glving his pelsonaI opin_
  ions   ttmuch
             weighLl..rrrhen they should pEope!Iy carry none.il   See
  Serqer, 295 u.s. at 88,,5S S.Et, 529.
    See Hodoc          , 426 F. 5d 368 (6th 200S) rrrJc cunclude
                  HurIey
  that trial counselrs Failure to object to any aspect of ths. pro-
  secutorrs egreglously improper closlng ergument.was objgctively
  unreasonable, gtrickland and, 466 U.S. at 6gZ-gg, rA pallure..to
  obiect to comments on uitness credlbllity or derogatory staLe-
  ments by Lhe prosecutor is much 1ess suscepLible to
                                                         Lhe arqument
  that lt should be considered reasonable trlal strategy. Here to
  revietu' the ProsecutoD accused Hodge oF ilIyilgrr sLaLed that the




                                 14.
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 22 of 98




   complalntnq utitnesE u,as rlabsolulely beltevableil accused Dr'
   steiner oF testifylng tr urongfullyrr and rrunethically'r and tel]-
   ing I' a 11etrr staLed that dePense counsel was teIllnq Ia Itert,
   severely misrepresented the testimony oF Dr..0mIey, the exam-
   lng physlclan. Ule conclude the court saldl'that Hodce was pDe-
    judlced by his counselrs myriad fallures to object to the pro:
   sec.utort s misconduc!,
      In Unlted States v. Bass, ?!2 F., Supp. 2d 93I (0. Neb 2010)
    the Court saidr
                   In Lhis case counsel For the government
               put her credibility at issue by vou ching flor
               the witnessos. She first slated that the urlt-
               nesses''rLestified:beFore this triaI..,and they
               knou urhat the truLh is and they understand its
               important and thsy came before you and told you
         '     the truth about Jerome Bass.u Each of the wii_
               nesses  ln thls case had somethlno-substantial
               to gain. (dournward departurej
                 ThIs behavior on bhe parl
              particularly ln the context of      the prosecutor
                                               oF suih'*"ut
                                                            -r,iinu-
              ssesr ls improper vouching and there ls no
              reason counsel should have failed to obJect to
              such tactlcs_.,,The prosecutor wrongfull! put
              her rtpersonal reputallon behlnd th6 tesi:imonv oF
              its ur!trr65565.rr Lit!1s11., 439 F. ja iL eeil, -
              (t4otions. f or a neffilFgranted).
               f --   , -
                                                      See arso
              Unt ued :!e-qes_v,_ElgJ. | ??S F ,Za iSZi,- i  zA1
              L-6'Tq;-
  DeFense counsel  failed to seek funds from the Court to hire an
 investigator. CounseL failed to flle a fllotlon to Qu ash the ln_
 dictnrent on prescriptlon. grounds, counsel Failed to lnvostigate
 and pDepare a.deFehset counsel FaiIed to obJect
                                                    lo the prosecutoEr
 ImPtoper. c,losing.argumentst counsel failed to
                                                 intervleur the uit-
 ness'es thar Petitioner told him could support his
                                                      case and coun*---
 seI Falled to caLl Lhese uritnesses to the.stand, not evetl pett_
 tionerrs tlife. The record wl11 reflect that
                                               FII counsel dld was
 cross examlne the sLatsrs u,ltnesses, uJhen the state
                                                        rested coun-
 se1 said the deflense rest.




                                  tE
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 23 of 98




    PeLitioner relied to his detrlment on the eFFectlveness           oF

 his trial attorneyls   andthe Falrness of the Statsts plosecu-
 Lion. He uras mlsled. It Is respecLfully argued that after this
 Hon, Court conducts a cumulative analysis and levleu,s the totallty
 oF the clrcumstances and Lhe cu mulative eFlect of the ALtorney,s
 ineFFecblve alld defltcient conduct the court urill lind tha! coun-
 seLrs errors uildermined ccnlidence in Lhe ouLcome oF lhq proceed-
 lngs. Counselrs errors *"ra              pervasive and robbed peti-
                               "Jrn". and
 tioner of the constltuttonally efFectlve deFense of tuhich the
 u.S. ancl Louisiana Constitut!ons guarantee him and there. ls a
 reasonable nrobabltlty that but for counselrs. errorsr the
                                                            result
 oF the proceedlngs- urould have been dtFferant.        ..




                              CIalm Four
             Dcflense Counsel Bruce Unangst ddnied Peti ttoncr
             hls ConsLttultonal   Rl ght   to testlFy ln hls   ourn

     Petitioncr had made it known to hls attorneyrs f6r-ovcr three
  years that he. wanted to testlfy anditel] the
                                                  Jury hls story.
  Petitioner was belng Framed For a crlme he had not,hing to do
  urith and the playcrs involved,Jrent to great lenghts to lmpll-
  cate and se.E him up For this murder. peU.tioner kncu he.was
                                                                  the
  onlyTons    that could tell and convince the jury he uas tnno-
   cent. AII petitlonerrs attorneyrs ulere in agreement that hcl
  utouJ.d: tcstify. How6ygl, the night.bcpsre:he
                                                 was .to tcstifyr at-.
  Bruce Unangst cbme to s.ec petltioncr and told him that
                                                             hc had
  changed his mlnd, tha!-he had done enough, and          petltloncr
                                                    that
  uould nst testify. uhen the other attorneyts Found.out
                                                             thc
  next day they disagrecdr. but counsel Unangst dlsagrced and
                                                                 sald
  It uas his dec.lsion. petitioncr was not allorucd to tcstlFyo




                                  I6.
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 24 of 98




     A clairn  of rrineFFective assistance oF counselrr is thc pro-
per Framework to analyzc a defendantrs allegations tha! his at-
Lorney has violaLed hls right..to LesLllyr See UnIted StaLes v'-@-
que,, 953 f . ?d l5?5,1534 (rlth cir. (en banc) . '. (1s92) where the
Court had thls to sayt
                   A crlmlnal dePendant has a rr fundamental
              right bo tcstify in.hls or her own behalF at
              trlal. This:right 1s Persanal Lo thc deFen-
              dant and cannot be uralved clther by the trial
              court or by deFensc counscl,tr (Iuto at I552).
              Where counsel has reFused bo accept the defen-
              dantrs decislon Lo besLlFy and refused to call
              hirn to tho standr ol urhere deFense counsel
              nover lnFormed the deFondant oi his rlght Uo
              tesLify, and LhaL thc flInaI declsion belongs:
              to the- deFendant aloner defense counsel hae
              not acted uithln the r ange of competcnce de-
              manded oF attorneyts in crlminal cases, and
              the deFendant c.learly hasl not recelved rcason-
            ably eFFccLivecasslstance oF;counseI.
   See Rock v. Arkansasr4E3 u.s. 52, 9? L,Ed,2d 3?, l0? S.Ct. 2?-
04 (I98?) sald:nThe righttLo testifly on oncls own behalF at a crim-
lnal triar has sourccs in severar provlsrons oF the constitutlon. It
Is one oF the rlghts that are essential to due process.oF law In a
Falr adversary p roceSS. Faretta v. Callflornla , 422 U.5. 806, I 19
Ilr 15r The neccssary ingredlcnts oF the 14lh Amendmentrs guarantee
that no one shalr be deprlved of llberty without due process ofl   rau
to include a rtghl ts be haard and to offer testlmony.rr
    The  righl Lo testlfy ls also found ln the Compulsory process
Clause of thc Slxth Ament, urhlch grants.a defendant the right to
call uritncsses in hls Favo!, a r lghl that is guaranLeed ln the crim-
lnal courts oF thc Statets by Lhe FourLeenth Amendment. ujashtnaton
v.. Texas, 388 u.s. 14, ]?_19, 8? s.ct. 1920, lg22 (r96?) .
                                                             Logical_
1y Included tn the accusedrs Drght Lo caII witnesses urhose tcstrmony
is material and Favorab.Ie to his deFenser is a right to tesLify him-
selflr should.he dcclde !t ts in his pavor to do so.
    There is no justlfication, today For a rule that denics an accused
the opporbunity to oFFer hlE oun lestimony,




                                    1?.
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 25 of 98




    In State oF Louisiana v. Joseph Hanpton' 8IB So,2d 72Or 2000
O522 la, 3/22/02 (2002), Lhe court grant Hamptonts urrit applica-
!ion to consider urhcthcr he voluntarlly uralved or suffered a de-
prlvation or hls right to Leslify.ln hls oun defenser and conclu-
ded'rIt is weII settted lhat a crlmlnal delendant has a constltu-
LioRaI rightrLo LesLiFy on his oun behalF, and that thls rightt
may bg waived by lhe defendanL hlmselF. AFter consideting the re-
cordl Lhe court f6und'Hampton did not uraive hts righl to testlFy
1n his own deFense, the court reversed the convlction.
     In PetiLionerrs case, counsel had petitloner bellcve thab the
decision of wheLher petltloner could lesti iy ulas counselrs, and
counsel Brucg gn6ngst had madc that decision. Had peiltloner been
to1d.,he could ov;errule counseJ.rs dcclslon Uecause urhethcr to test-
Ify or not wassthe-defendantrs decj.sion aIon6l he would have. testl-
Fil.ed. Counse] Bruce Unangst denled petltloner
                                                 eFf6s11r. assistance
oF counsel and this convlctlon,should bc reversed.

                             Conc,l usl on...
      For aI1 the abovc and.Foregolng,treasons this.iHon. Court should
reverse this'convicLion.and ordeE a new trlar in accord ulith
                                                                thc
dic,tales of duc proccss. AILernatlveIy1. thls Hon. Court should
grant an EvidenLlary Hcarlngl appoin! pctitioner counsel, provide
FundssFor ah invcstlgator and allow petltioner to          amend and sup-
Plcment this post conviction reltef appllcatlon.



                                                R     tfulIy    s




                                                    708?
                                                Ash- 2
                                                La. Stabg Prison
                                                Angolal La,    ?0?L?




                                 I8,
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 26 of 98




                       CerLificate of Servlce
   I herebY certifY Ehat I have scrved a true and corrcct copy
of the foregolng Pos t convictlon rellef upon the 0fflce ol the Dist'r
rict A"torney lor th e Parish ol 5t. Tammanyr by placing a copy oF
the   same   in the   U.S.   lnaiI on tirf s-.,Q-OaY   oFi        a   , 0I8 .




                                                             os




                                        19.
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 27 of 98




CARLOS ALBERTO RODRIGUEZ               22nd JUDICIAL DIsTRIC.T               .COURT
                                       ST.   IAMfiANY     PARISH             '
UER5U5                                 CASE N0     r   46586?.:I   I        "'   '

              \
OARRELL VANNOY. UARDEN                 FI LED I
LPUIsIANA STATE PENI TENTIARY                     CLERI( OF" COURI
ANCOL,A, LA .



         IYETION, AND OEDER TO C9MPEL I,iSTRI-.CTATT0HNE'J-1!RESp0ND

 CBTflBS       letitionerr, Carlos Alberto Rodriguezl actln,e.prB se
           Noltj.
F.or hls moLlon to compel Disl1icb Attolney to Respondr r esFect -
fully roqussts an 0rder.o.f thts Coust conpelJ.tng the Dlstrtc.t At-
torneyr Parlsh, oF 5i. Iammanye bo flle a Responso to petltlonergs
App}lcatlon. flor post conurc.tion Rellef in case number 46886?-I tn
accordance_tulth La. C.Crrp. ort. 92?r since the
                                                    Appltcation alleges
clainsr ruhichr lf establlshedr enttil.e petltioner to
                                                         selleF.
     IilHEREF0RET PetiLioner prays that
                                         ths 3!pys_lequested !elldfl
be qranted.



                                                  Ees      tF01,ly.s


                                                   a!                   o


                          CERTITICATE OF SBRVICE
    I HEREBY CERTIFY that I have served a tr ue and cof,lect
ths foreggl nrJ, upon the oFFdce                              copy ofi
                                 of Lhs distr lct, attorney lnnand
tho Pariih nF St. Tamma ny byTlplaclna  a copy oF
                                                                   For
Illal I on thi s 1O    67y o?r'7                      e same ln the U.S.
                                     zdUJ.


                                                    al             er
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 28 of 98




            -'-'
CARL0S LgERT0                 R00RIGUEZ.                     22^d      JUOTCIAL   DISTRIC    COURT
                                                             5T. TAMMAI,IY PARIsH
                                                                   .
VER 5 US:                                                                   I
                                                             CASE N0 46586?-I

DARRELL        VAI'INO   Y"   .   UJARDEN                    FI,-ED    t-
LOUISiANA STATE PENIIENTIARY                                           CLERK    OF   COURT
Ai.iGOLA,.LA.,

                                                   O R.D.E   R


    In consideratlon of                       lt ls herebyr
                                            the. foregolng ftlotion,
    0RDERED, OECREED and ADJU0GED lhat ihe-0ffice oF the DIstricJ

 AtLorney oF St, T.ammany Parish lIIe an Ansu,er to the Appllcatlon'.
 For Post Convictlon.Rellef tn the foregol ng matter in a specified
 Period not to exceed bhirty (30) aays lrom the date oF Lhls 0rder.




                                                                 JudQe.r 22nd     lud-rclel DI;E;J,
             S0 0RDERED              this_day            oF_--20I8.
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 29 of 98



                      TWENTY.SECOND JUDICIAL DISTRICT COI]RT
                         FOR THE PARISH OF ST. TAMMANY
                               STATE OF LOUISIANA

NO. 465867-r                                                                          DIVISION "B"

                                     STATE OF LOUISIANA

                                               YERSUS

                                      CARLOS RODRIGUEZ

FILED:
                                                                      DEPUTY CLERK

                      STATE'S RESPONSE TO CARLOS RODRIGUEZ'S
                      APPLICATION FOR POST-CONYICTION RELIEF

        MAY IT PLEASE THE COURT:

        This matter is before the Court pursuant to apro se application for post-conviction relief

submitted to the Court) on September 30,2018, and stamped as received by the clerk of court on

October 4,2018. There is no next scheduled court date in this matter.

       Summary of the argumenr. The petitioner's            claims-that the statute        of        limitations

passed before his trial, that the prosecutor engaged    in misconduct during closing arguments, that

his trial counsel was ineffective, and that he was denied his right to testiff in his own behalf-are

clearly without merit.

       Request   for summary adjudication. The existing trial record is are sufficient to allow                the

Court to determine the factual and legal issues summarily and "without fi.rther proceedings"

pursuant to Article 929(4) of the Code of Criminal Procedure. The State rpffeSt$ thafthlsf[E6er
                                                                             i:-- ti i..-. r, =_ ::... i
beadjudicatedsummarily.
                                                                                r,,,,u.J   [r   i    l;iiir
                    PERTINENT FACTS AND PROCEDURAL HISTORY
                                                                                   Fi irFirR'v-cLEFrr(
                                                                          BSii:f
                                                  ''                                                                 -
       This is a first-degree murder case where there exists overwhelming     ."4."..                *r,r**
                                                                                                ",
petitioner's lover, Gina Scramuzza, testifred to the plot she concocted with petitioner Rodriguez to

kill Mario   Scramuzza at the Scramuzza residence and stage the scene to look like burglary. The

other persons involved in the   plot-Erly   Montoya and Luis Hemandez-Rodriguez-confirmed that

plot and their participation in it. The information provided by codefendants Scramuzza, Montoya,

and Hemandez-Rodriguez was supported by cetl phone records and GPS records, which in tum

were conoborated by (a) license plate photos from the Causeway Bridge, (b) surveillance video

                                               - I of   9
                                                                               ExHrBrr                        +2
                                                                      I
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 30 of 98


                                                                                    of blue
from a Wal-Mart and a Discount Zone, (c) DNA from the crime scene, (d) the recovery

rubber surgical gloves underneath a bridge on I-55 South, and
                                                              (e) the recovery of the victim's


Rolex watch in the center console of the petitioner's truck'

                                                          II.

        The indictment against the petitioner was retumed on April 22,2009. The case was charged

as a capital case. Trial did not commence until May 16, 2016, The delay, as                         will be discussed

further below, was attributable to asteady stream ofdefense motions and defense continuances




        The petitioner's trial was held                     16-20 2016,          concluded with the jury's verdict

of guilty   as charged.   His conviction and sentence was affrrmed on appeal on September 15,2017.

State v. Rodrisuez,       l'l-0245 (La. App.     I   Cir, 9i l5/17), 2017 WL 4082426. Because the petitioner

did not seek further review from the Louisiana Supreme Court, his conviction became final as a

matter of state law on September 30, 20 ] 7. La. C.Cr. P. art. 922(B).1

        The petitioner's application for post-conviction relief--dated by him as having been filed

September 30,    2019-is timely.

                                          PETITIOMR'S CLAIMS

        The petitioner makes two claims in his application for post-conviction relief, as follows:

        l.        the time limitation for the prosecution of the case expired before the              rial   started;

        2.       the prosecutor improperly vouched for the tnrthfulness and credibility of a state
                 witness during closing argunent;

        3.       ineffective assistance ofcounsel; and

        4.       denial ofthe right to testifo in his own defense.




   tuticle 922 of the Code of Criminal Procedure provides that, if the petitioner does not timely apply for rehearing or a
   writ of review from the Louisiana Supreme Court, the conviction is final "when the delay for applying for a rehearing
   has expired and no application has been made." La, C.Cr. P, art. 922(8). The delay for applytng for rehearing is
   fourteen days. La. C.Cr. P. art. 922(A). Fourteen days from the decision affirming the petitioner's conviction and
   sentence is September 29, 2019. However, because that date is a legal holiday (Sunday), the last day for applying for
   rehearing was "the next day which .is not a legal holiday," La- C.Cr. P. art. 13, which was September 30, 2019.


                                                        -2of    9-
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 31 of 98



                          RESPONSE TO THE PETITIONER'S CLAIMS

                                                                              set by the code
        1.     The case was brought to trial withiu the period of Iimitations
               of Criminal Procedure.

               A.         Overview of the aPPlicable law'

                                                                           the institution of
        under Louisiana,s statutory scheme, the State has tluee years from

prosecution to bring a case charged as a capital case to trial. c.cr.P. 578(AX1).

        When the period of limitations of Articte 578 has apparently accrued, the burden shifts to

the state to show interruptions and/or suspensions of the prescriptive period which would make

the prosecution statutorily timely. State v. Whalen,470 So.2d 546,548 (La.     App. I Ck' 1985).

        When a defendant files a "motion to quash or other preliminary plea," the running of the

periods   of limitation    established by Article 578 are suspended   until the ruling of the   court


thereon: "[t]he relevant period is simply not counted, and the running of the time limit resumes

when the motions are ruled on." C.CI.P. 580; State v. Rome,93-1221(La.lll4l94),630              So.2d

1284,1287. Article 580 additionally provides that "in no case shall the state have less than one

year after the ruling to commence the    trial."   lg!.


        Pleadings which qualift as "preliminary pleas" within the meaning of Article 580 include

motions to suppress, applications for discovery and bills of particulars, motions to continuance,

and   joint motions to continue.     State   v. Brooks,02-0792 (La.2ll4l03),838 So.2d 778,782

(collecting cases).

                B.        The case was brought to trial in a timely manner.

        The indictment against the petitioner was returned on April 22,2009.

        Tfuee years from the institution       of prosecution would be Apnl 22, 2012.     However,

beginning on April 30, 2009, the defendant filed five motions-including a motion to suppress

statements-which qualifr as preliminary pleas. Rrcono oN APPEAL, pp. 78-105. Those motions

were still pending when the defendant filed an additional twenty-seven motions on December 19,

2012. RecoRD oN APrEAL, pp.137-329. Those motions were heard in part on January 14,2013

(Rrcono oN AppEAL, pp. 16-20, 636-686), and in part on July 30, 2013 (fucono oN APPEAL, pp.

25-26,715-757), and some were r,rot resolved until 16,2015-the morning of trial (Recono oN

AppEAL, pp. 50-51, 915-920).      Particularly, one such motion-the Motion to Suppress Inculpatory




                                                   - 3 of 9 -
        Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 32 of 98



Statements-was filed on April 30, 2009, and was not resolved until May 16,2016. See R-econo

oN ARPEeL, pp.78,916.

         By operation of Article 580, the time that passed between the filing of these motions and

the rulings thereon are not counted against the statutory period         of limitations. That is, the

limitations for bringing the defendant to trial was suspended on April 30, 2009 (eight days after the

rerurn of the indictment) and remained suspended until May I 6, 20 16 (the moming of        tial). As   a


result, there is no merit to the defendant's argument that he was not prosecuted within the period   of

limitations set by Articles 578-580 of the Code of Criminal Procedure.

         )       There is no merit to the defendant's claim that the prosecutor improperly
                 vouched for witness testimony,

         The petitioner complains about the following comments, made during the prosecution's

rebuttal closing argument:

             I went tluough her statement and I put a little blue flag on every place
             where she said something that was factual that the police were able to
             conoborate from outside evidence. She said that she, for instance, had to
             go get on the Causeway, back to Mile 16, turn around and went back to her
             house to get rid of the suspicion of neighbors that something was array.
             And then, she went back to work. And sure enough, what do we get? We
             get photographs of her going through the toll plaza, We get her toll tag
             going off, That's true. She told the truth and we can prove it that she told
             the truth.


             She said that she had to stop at a credit union to get $1,000 to pay the two
             subcontractors, Erly and Luis. They go to ASI Credit Union; withdrawal, g
             1,000 that day, that time. Conoboration; that was true.

             She says that she had withdrawn money and given it to Carlos before, from
             Chase Bank, $1700, nuice. That she paid, the first time she tried to get him
             to kill her husband, which she then told you from the stand, she figures now
             was probably just another child support payment she was making, They go
             to Chase Bank and get the records. It's true; she's telling the truth.

R. at 2021 , Iines 1 0-26; R. at 2023, lines 4-20.

        These arguments were made after defense counsel, during closing arguments, urged to the

jury that Gina Scramuzza's testimony was "unworthy of belief." R. at 2008, lines 8-17.

        The resolution of this claim is govemed by the First Circuit Court of Appeal's decision in

state   v. Palmer,00-0216 GaApp,            l cir. 12122100),775 so,2d 1231. In that case, the
prosecutor's rebuttal closing argument included statements by the prosecutor that were far more

problematic than the statements here-in Palmer, the prosecutor, referencing a witness named




                                                - 4 of 9 -
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 33 of 98



Brunson, said    "l truly   believe he's telling the truth." ld. at1236. The court of appeal reasoned as

follows:

              While a prosecutor may not give his personal opinion regarding the
              veracity oi a witness, it is permissible for a prosecutor to draw inferences
              about a witness's truthfulness from matters on the record, Taken in
              context, we find the alleged improper comments were confined to
              answering defense counsel's closing argument, during which defense
              counsel strenuously asserted that Brunson's testimony was fraught with
              inconsistencies and that Brunson was a criminal and a liar unworthy of
              belief. While the comrnents at issue were less than artfully phrased and ill'
              advised, we also find them to have been based on the evidence and not
              personal opinion based        on anything outside the record. Thus,          the
              prosecutor did not improperly vouch for the credibility of Brunson.

Palmer, 775 So.2d at 1236 (citations omitted).

         In this case, as in Palrner, the prosecutor's allegedly improper cornments were made during

rebuttal closing argument, and made only after defense counsel urged               to the ju.y that   Gina

Scramuzza's statement and testimony were unworthy          of belief. And in this case, as in Palmer, the

prosecutor's comlnents were "based on the evidence"-the prosecutor urged the         jury to conclude that

Gina Scramuzza's statement was worthy of belief because it was corroborated by other evidence.

         The prosecutor in this case was simply "drawing inferences about a witness's truthfulness

from matters on the record," and there is nothing improper about that.

         This claim does not warrant the granting ofpost-conviction relief.

         3.      There is no merit to the defendant's claims of ineffective assistance of counsel.

         Ineffective assistance of counsel claims are govemed by Strickland v. Washineton, 466

U'S' 668 (1984). There, the Supreme Court held that a petitioner is not entitled to a new trial

unless he shows "deficient performance" ("that counsel made errors so serious that counsel was

not functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment")                    and

"prejudice" ("that counsel's errors were so serious as to deprive the defendant of a fair trial, a

trial whose result is reliable"). Striokland, 466 U.S. at 687.

                 A.         The claim that counsel should have moved to quash the indictment on
                            statute-of-limitations grounds.

         Trial counsel does not render ineffective assistance by declining to file motions which

lack merit. For the reasons stated in $ I , above, there is no merit to the defendant's claim that the

period   of limitations had passed. The          petitioner therefore faiis   to   demonstrate deficient

performance or prejudice.



                                                 -5of9-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 34 of 98



               B        The claim that counsel should have requested funds from the court to
                        hire investigators and expert witnesses.

       The petitioner argues

                   lr pellLioner'ca!e    hs Provlded counsel u!!h nafieg of ultoEsseE
                   hs uaa!6d coun!€'l to lhter!iaur and told htn hIs ql.fers naoe a]ld
                   addrogs. Cour166l t,ook rto.ctloE on pe!lLlonsErg requegt' Coun!el
                   dId L!expIiEob.Iy lall to lr:Lcrvieu and calt ut trlal a ttumbel of
                   fac! ullnesses peti!Ltoner told hih uould ptovtde Lestlmony help-
                   fuI i,o hlr defensB Erld he Ilke{tse   ioi.Ied to seek out experl uit-
                   i,ossoE r'!qucscL,d by petiLtorrer. Coulisolts faIlurc   io 1r,ve$tl9afq
                   iiLervieu   ari(l call uttnesses irtd '"o rcek fulid3 fron tho cou!t
                   Lo h.[rE sii Lnveetlgator rar lnelFecl'ive assl3tance.


Memorandum Brief Support Post Conviction Relief,pg. 13.

       To demonstrate ineffective assistance based upon trial counsel's failure to investigate, a

petitioner "must allege with specificity what the investigation would have revealed and how it

would have altered the outcome of the trial." Moawad v. Anderson, 143 F.3d 942,948 (Sth Cir.

1998) (citation omitted). Here, the petitioner does not identify what information would have been

revealed by further investigation,


       "[T]o prevail on an ineffective assistance claim            based on counsel's failure   to call   a


witness, the petitioner must name the witness, demonstrate that the witness was available to

testifu and would have done so, set out the content of the witness's proposed testimony, and

show that the testimony would have been favorable to a particular defense." Day v. Ouarterman,

566 F.3d 527,538 (5th Cir. 2009) (citation omitted). Here, the petitioner fails to name the

witnesses, or set out their proposed testimony, or to describe how their testimony would have

been favorable to any particular defense he sought to raise.

       By making only conclusory assertions, the petitioner fails to meet his burden of

demonstrating defi cient performance or prejudice.

               C.        The claim that counsel failed to object to improper closing arguments.

       Trial counsel does not perform deficiently by refusing to lodge meritless objections. For

the reasons stated in $ 2, above, there is no merit to the defendant's argument that the statutory

period of limitations had passed. For that reason, the petitioner fails to demonstrate defrcient

performance or prejudice.




                                                  -6of9-
     Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 35 of 98



       4,         There is no merit to the defendant's claim that defense counsel forbade the
                  defendant from testifying.

       The defendant claims that he intended to testifu at trial, but his attomey Bruce Unangst told

him that he "was not allowed to testifl." Memorandum Brief Support Post Conviction Relief,pg.16.

                  A.         Overview of the applicable law.

       The jurisprudence goveming this claim comes from State v. Hampton, 00-0522 (La.

 3122102),818So,2d720,andStatev.James,05-2512(La.9126106),938So,2d69l,and Statev.

C.L.J., I 1-0972 (La.App.        I Cir. 12l29lll),   201   I WL   69165293

       In State v. Hampton,00-0522 (La.3122102),818 So.2d 720,the Louisiana Supreme Court

stated: "While we believe the Constitution and jurisprudence are well-settled in that a criminal

defendant is guaranteed the right to testiry in his own defense, we also believe a broad-based

ruling has the potential of opening the flood gates for post-conviction relief petitions in virhrally

every case where the defendant did not testiry. Our intention is to narrow the reach of the case

sub judice and prevent        frivolous claims." 818 So.2d at727.ln doing so, the Court adopted the

approach taken by the        united states District court for the District of puerto Rico:

            In determining whether a defendant's right to testify was violated or
            waived by his silence during trial, we can look to passos-paternina v.
            United States, 12 F.Supp.2d 231 (D,p,R.1998), for guidance. As a
            guideline, the Passos-Paternina court held:

                       (l)      absent extraordinary circumstances that should alert
                                the trial court to a conflict between attorney and
                                client, the court should not inquire into a criminal
                                defendant's   right to testif,. The court        should
                                assume,    that a criminal defendant, by            not
                                'attempting to take the stand,' has knowingly
                                                                              and
                                voluntarily waived his right;

                     (2)        the court must consider whether the petitioner      has
                                waived his right to testifr.... [The defendant can only]
                                rebut that presumption ,.. by showing that his attomey
                                caused him to forego his right to testiry [(a) by
                                alleging specific facts, including an affidavit by the
                                defendant's tial counsel] from which the court could
                                reasonably find that trial counsel 'told [the defendant]
                                that he was legally forbidden to testify or in some
                                similar way compelled him to remain silent ... ,[O) by
                                demonsfrating from the record] that ttrose 'specific
                                factual allegations would be credible ...'

           Id. at 239-40 (citations omitted). We furd this framework persuasive

Hampton,   8I   8 So.2d at 729-'730.




                                                     -7 of 9 -
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 36 of 98



         The case   of State v.   James   , 05-2512 (La. 9126106),93 8 So.2d 691, involved an application

 for post-conviction relief in which the petitioner alleged "that      (l)he   and his attomeys had agreed

 well before trial that he would testiff; (2) that counsel then 'unequivocally ened in usurping his

 decision-making power' by preventing him from taking the stand; and (3) that the trial court failed

 to conduct any inquiry as to whether he had been informed of his right to testify and whether he

 chose to   testiff or not." 938 So.2dat692.

         The   distict court denied relief summarily. The Court of Appeal        reversed and remanded the

 matter for an evidentiary hearing. The Louisiana Supreme Court held that the district court was

 correct to deny relief, and the Court ofAppeal ened by ordering an evidentiary hearing:

               The court of appeal's order for an evidentiary hearing on one of three
               claims asserted by respondent is vacated and the district court's judgment
               summarily dismissing respondent/petitioner's application io, post-
               conviction retiefofall claims asserted is reinstated.

             Though this court recognizes that an attorney's interference with a
             defendant's desire to testiry may violate the defendant's constitutional
             rights, we also require that rhe claimant "allege speci/ic
                                                                        facts, including
             an affidavit from counsel" and point lo record evidenci to support hi
             c/aim. state v. Hampton,00-0522, p. r4-15 (La.3r22/02), grg so.2d 720,
             729'30. We derived these criteria from the decision in Passos-paternina v.
             United States, l2 F.Supp.2d 23r, 239 (D.p.R.r99g), *hi.h emphusiz.d
             that "mere conclusory allegations are insufficient,' to rebut a presumption
             arising from a defendant's silence at trial that he waived his rigit to teitify.
              The petitioner must therefore "ailege specific
                                                             racts from which a court
             could reasonablyJind" that counsel either infoimed iis client that he was
             legallyforbidden to testify or in some way compelled him to remain silenr,
             and he must also.'.'demonstratefrom the record that those speci/icfactuar
             allegations wourd be credibre." passos-patemia, 12 F.Supp.id at
                                                                                  239
             (internal quotation marks and citation omittedflsee
                                                                  eiss una..*ooo ,.
             clark, 939 F.2d 473, 47s-76 (7th cir,l99l)
                                                            ruilG,i* in p.tition that
             inmate told his anomey that he wished to trriify *J u,
                                                                            tord him
                                                                        "tto*.y
             he could not testifr insufficient to require a hearing on the
                                                                           claim: ,,Some
             greater particularity    is   necessary   ..     [and] some substantiation is
             necessary' such as an affidavit frorn the rawyer who alegedly
                                                                           forbade his
             clienr to testifr.. . to give the claim sufficient crediuiliryio warrant
                                                                                      a
             further investment of judicial resources in determining the truth-"iit.
             claim.")

             The criteria adopted in Hampton and derived from passos-paternina
                                                                                    are
             therefore guidelines not only for prevailing on th. ,.rit. of thJiiaim
                                                                                    but
            also for making the claim with sufficient particularity to withstand
            summary denial on the pleadings without further evidentiary proceedings.

Id. at 691 (emphasis supplied).

       Thereafter, in State v. c.L,J. ,     |-0972   (La. App,   r cir. r2r29lll ), 201 r wL    691 6529, the

First Circuit Court of Appeal considered a defendant's claim that
                                                                  he was denied the right to

testifu. The court found that the claim was properry summarily                             ..
                                                               dismissed because:

                                                  -80f9_
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 37 of 98



            Herein, there was no indication to the rial court that the defendant and his
            counsel were in conflict over this issue, nor has the defendant presented an
            affidavit by trial counsel to that effect. The defendant submitted only the
            proffered testimony of his brother and father, who claimed the defendant
            wanted to testifi, and his own affidavit in which he claimed that he had
            notified his attomey that he wanted to tefify and swore to facts that disputed
            the other crimes testimony of his niece. However, without the affrdavit by
            counsel required by Hampton, these items are not sufficient to rebut the
            presumption that the defendant voluntarily waived his right to testiff.

201i WL 6916529, at*3.

                B.      The petitioner is not entitled to relief because he has not supplied an
                        affidavit from trial counsel or pointed to a basis in the existing record
                        which shows the allegations to be credible.

        To be entitled to an evidentiary hearing on this claim, the petitioner would have to either

 supply an affidavit from trial counsel verifying the petitioner's allegations or point to a basis in the

 existing record lending to support to his claim, State v. Hampton, sttpra, state v. James , supra.

        The petitioner in this case has not supplied an affidavit from his trial counsel. He has not

pointed to a basis in the existing record which shows the allegations to credible. His conclusory

assertions therefore lack sufficient credibilify to   warant   a further investment   ofjudicial   resources

in determining the truth of the claim. This claim, like the claim in State v. James, supra, should

be denied summarily.


                                  CONCLUSION AND PRAYER

        The petitioner has failed to demonstrate that he is entitled to the relief he seeks. The
                                                                                                 State

respectfully prays that his application for post-conviction relief be DENIED.


                                                Respectfu   lly submitted,



                                                Matthew
                                                                (c-  LSBA #3 I650
                                                Assistant            Attomey

                                  CERTIFICATE OF SERVICE

        I hereby certifo that on tNs ls! day of August, 2olg,l mailed a copy of this pleading to

the petitioner by first-class mail, postage pre-paid, at the   following address:

       Carlos Rodriguez, DOC # 127087
       David Wade Correctional Center
       670 Bell Hill Road
       Homer, LA 71040


                                                Mafthew             LSBA #3 I 650
                                                Assistant           Attorney


                                               -9of9-
         Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 38 of 98


CARLOS ALBDRTO RODRIGUEZ                               NO. 465867-1     "B"

                                                       22ND   JUDICTAL DISTRICT COURT
VERSUS
                                                       PARISH OF ST. TAMMANY

DARRYLVANNOY, WARDEN                                   STA       OF LOUISIANA

FILED
                                                       DEPUTY

                             JUDGMENT ON POST-CONYICTION
                              WITH INCORPORATED RtrASONS

        The petitioner, Carlos Alberto Rodriguez ("Rodriguez" or "petitioner") filed a tirnely plo

se aplrlication for Post-Conviction Relief on October'4,2018. The Court orcleled the Distr:ict

Attorney's office to respond to the claims raised in the application. The District Attorney's office

filed a r:esponse on August 1,2019. No rebuttal has been leceived fi'onr the petitioner. After

coDsidering the applicatiou, the state's respollse aud the applicable law, the Court fincls the

application may be summarily dismissed pursuant to La. C.CI.P. afi.929.

        The lecord shows Roclrigr.rez was cl:arged by grand iury indictr.nent with the first clegree

mttt'der of Mario Scratuttzza, Jr'., a violation of La. R.S. 14:30. Luis Starlyn Rodriguez-Llernandez

(no telation to the petitioner), Er{y Montoya and Gina Scrarnuzza were charged with first deglee

tuttrcler in the same iudicfunent. The state severed the chalges against the petitioner and tried hirr

separately. Although the state initially gave notice of its irltent to pursue capital punishment, the

state later agleed to folego seeking the death penalty. Following a jury trial, the petitioner was

found guilty as clrarged. FIe was sentenced to life irnprisorunent at hard labor without the benefit

of probation, parole, ol stspension of sentence.

        Rodriguez appealed, raising two arguments which were consolidated for review. First,

Rodrigtrez argued that the trial corut erred in denying his motion for post-verdict judgmeut of

acquitlal, based on insufficiency of the evidence. Second, Rodriguez argued the evidence was

insufficient to suppoil his conviction. Aftel reviewing the evidence and testimouy, pafiicularly

the testinronies ofthe tluee co-defendants who testified for the state, the appellate court concluded:

       While the defendarrt claims otherwise on appeat, Mrs. Sclauruzza, Montoya, and
       Rodriguez-Flernandez plovided detailed accourlts ofthe robbery zurd murder ofthe
       victirl herein [Mrs. Scranuzza's husband] that were consisteut witll the phone
       recolds, DNA evidence, surveillance footage, GPS coordinates, and the items
       recoverecl during the execution ofsearch warrallts for the vehicles and lesiderrces
       of the iuvolved lrarties.

Stare v. Rodriguez,2017-0245,p.17      (La. App. 1 Cir'. 911511'1) (unpub'd). Rodt{guez did not seel<

                                                   1




                                                                         EXHIBIT          T3
              Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 39 of 98



a writ of review with the state supreme corlrt; thus, urldel' oPeration of La. C'Cr.P. art. 922,
                                                                                                 lris


conviction becatne linal foulteen days after rendition of the cotrrt of appeal's .iudgtnent, on

Selrtenrber 29,2017.

            Rodriguez had two years thereafter       to seek post-conviction relief. La. C.CI'.P' atf'

930.8(A). I{is post-conviction application, filed on October 4,2018, was filed timely' In his post-

conviction application, Roclriguez raises four claims: (1) the time linritation for lxosecution in this

case expil'ed before the     trial started; (2) the state conrnritted prosecutorial tnisconcluct wheu     the


prosecntol vouched for the truthftllness and cLedibility of a state wituess duting closing al'gtlment;

(3) triat corursel afforded constitutionally ineffective assistarrce ofcounsel by failing to investigate

and prepare a defense; failing to file a motion to quash based on expiration of time liuritations          of

La. C.Cr'.P. art. 578; faiting to request fturds to hire investigators and ex1:ert witnesses; and failing

to object to the prosecutor''s closing argumentl and (4) defense trial counsel deniecl Rodriguez l.ris

constitutional right to testify iu his own defense. Each             of   these clairns   will be   addressed

individually, below.

                                           Tinte Limitations {or Prosecution

            Rodliguez was charged by bill of indictunent filed on April 22,2009 with committing frrst

degreemurder. Vol. 1,p.76.t Tlrestatefilednoticeofitsintenttoseekthedeathpenaltyinits

plosecutionofpetitioner. Vol.       l,p.   106. PursuanttoLa.C.Cr.P.art.5TS(A)(1),thestatehadthree

years frorn the date of institution of prosecution to cornmeuce       trial. The running of the period of

limitation established in Article 578 is suspended, however, when a defendaut files a rnotion to

quash or other preliminary plea. The time period is suspended until the ruling of tlre court on the

preliminary plea. See La. C.Cr.P. art.580(A).

           Rodliguez algues that no defense motion seeking continuance was filed before the statutory

tinre limitation hacl already expired. The Court finds that the petitionel mistakenly believes that

only   a   nrotion for continuance would suspend tlre running of the time lirnitation. The jruisprudeuce

has held differently. For the purposes of art. 580, a pleliminary plea is understood to be "any

pleading or motion filed by the defense which has the effect of delaying          tlial."   Slalc v. Broolcs,

2002-0792, p. 6 (La. 2ll4l03); 838 So.2d 778,782. "These pleadings include properly filed




'   References al'e to the voirrme aud page number of the appellate record in this matter'

                                                       )
            Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 40 of 98



motions to quash, motions to suppfess, or motions for a contiuuance, as well as applications for

discovery and bills ofparticulals."     1d.


          The state points out in its opposition that eight days after the indictment was filed, clefense

attorneys filecl motions ou behalf of the petitioner, including a motion to stlllpl'ess statements. TIle

recorcl shows tirat on    April 30, 2009, the        clefense   filed several motiolls, incltiding: Motion to

Strppress Inculpatory Statements       (Vol.    1,   p. 18-79); Motion to Reveal Rap          Slteets aud NCIC

Reports (Vol. 1, p. 80-81); Motion for Order Allowing Access To Physical Evidence (Vot. 1, p.

82-8a); and Motion for Discovery (Vol. 1, p.85-105). These motions qualify as "Prelirrlinary

pleas" for the purpose of detenlining the suspensiorl of the time limitation of            At. 578.    TIte record

shows these motions wer:e filed on April 30,2009, eight days after the petitionet was indicted, and

were not hnally resolved until May 16,2016, the nrouring of               trial. Vol.   1, p. 50;   Vol.4, p.   916.

The Court noted that these were "ontstanding motions;" and trial defense counsel stated:                   "l will
uote these were all filed by prior counsel very eally on by appointnent, not by me or our office."

Vol. 4, p. 916-917.

           The Court agrees witir the state that, by opelation of Article 580 and the lecord in this case,

the tinre that passed betweeu the filing of these motions and the rulings thereon ate not counted

against the statutory period of lirnitations. The tinre linritation for bringing the petitioner to ttial

was suspended on April 30,2009, eight days after the indictment was handed down, and remained

strspended until May 16, 2016, the morning of              trial. The Court finds tlrere is no nrerit to        the

petitioner's atguurent that he was not prosecuted within the period of lirnitations set by La. C.Cr.P.

art.578-580.

                                              P rose   cr,torial Misconduct

          Rodriguez contends that the prosecutor, in tebuttal closing argurlent, itlpr:operly aud

illegally vottched fol the truthfulness and credibility of a state witrless. Rodriguez points to                  a

pottion of the state's rebuttal closing argument where the prosecutor was comlnenting ou the

testinrony ofco-defendant, Gina Sclanruzza, as follows: "...that's tnre, she told the truth and we

can prove it that she told the   truth" and "...that corroborated that       she   told the truth there, too" and

Iater:   "It's trtre; she's telling the trutl'1." Vol. 9, p.2021,2023. The petitioner believes this
prosecutorial misconduct resulted iu a verdict that cannot be supported.

           While a plosecutor n'ray not give his personal opinion regzuding the veracity of a witness,
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 41 of 98


 it is permissible for   a prosecutor to draw inferences about a witness's     tluthfulness from matters on

 tlre record. ,See La.C.Cr'. P. aft.774; State v. lVilliams,96-1023,p. 13 (La.l/21/98), 708 So.2d

 703,715, cert. denied,525 U.S. 838, 119 S.Ct. 99, l42L.Ecl.2d 79 (1998).

         A review ofthe record shows that the plosecutor's statenents were in direct lesponse to

 defense coulsel's closing argument about the statements ofthe co-defendants:             "l   believe they're

 unworthyofyourbelief." VoI.9,p.2011. Inresponse,theprosecutorreviewedalloftheevidence

 presented that supported the testinrony of Gina Sclarn:uzza.           ln context, the prosecutor did not
 vottch for the witness's testirnony, i.e.   "I   believe the witness is telling the truth," but sirowecl how

 the witness's testinony was supported by othel evidence. The prosecr.rtor then argtred that this

 corroborationshottldresultinthejury'sbelievingthetestimonytobetrue.                 Thescopeofcounsel's

 argtullel)t must "be confined to evidence admitted, to the lack of evidence, to conclgsiops of fact

 that the state ol defendant rnay dtaw therefronr, and to the law applicable to the case." La. C.Cr.p.

 att. 774. Moreover, "[t]he state's rebuttal shall be confinecl to answering the argunrelt of the

defendant."    Id.   The Court finds that the prosecutol'stayed within the scope of proper.argument.

        Tire Court holds that thete is no merit to the petitioner's claim, as there was no pr.osecutorial

nrisconduct in the closing argument.

                                        Ineffectiye Assistance of CounseI

        under striclclandv. washington,466 u.s.668, 104 s.ct. zo52,go L.Ecl.2cl 67a
                                                                                                    e9g\,a
petitioner clainring ineffective assistance ofcounsel nrust show that ( i counsel's perforrnance was
                                                                         )

deficient, falling below an "effective standard             of   reasonableness," aud    (2) the deficielt
performance prejudiced the petitiorer. 1d.,466 U.S. at 687-688, 104 S.Ct. at2065. In
                                                                                     order.to

slrow prejudice, the petitioner must show there is a reasonable probability that, but for.counsel's

Itnprofessional euoLs, the lesult of the proceeding would have been different. ]d., 466 U.S. at 694,

104 S.Ct. at   2068. In order for a claim of ineffective assistance of counselto be successful, botlr

prongs ofthe analysis urust be shown.

        Rodrigttez contertds that defense trial connsel afforded him constitutionally ineffective

assistance   of counsel in several respects. Rodliguez argues that defense u'ial counsel                 was

ineffective for failing to file a motion to quash based on the expiration of the tirne limitations for

prosecutiou found in La. C.Cr.P. art. 578. Further, Rodrigues asserts that defense trial counsel was

ineffective for failing to object to the prosecutor's rebuttal closing argument. This Court               has


                                                       4
            Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 42 of 98



already forurd that petitioner's substantive clairns as to these issues ale without mer:it. The law

holds tlrat ifthe substantive issue an attorney failed to raise has no melit, then the claim the aftolney

was itreffective foi failing to raise the issue also has no merit. State ex rel. Roper v. Cain,7999-

2173 (La. App. 1 Cir. 10126199), 763 So.2d            l,   5 Qrcr curiant), rprit denied,2000-0975   (La.

 11117100),773 So.2d      733. Counsel is not ineffective fol faiiing to take futile steps. State v.

Tillman,2015-0635, p.       I (La. 9l25ll5);175    So.3d 950 (Mem). The Court holds that Roclriguez

has failed to show deficient perfomrance on the part of his defense trial counsel in tirese two

respects.

           Rodriguez also al'gues thattlial couusel was ineffective by failing to investigate and prepare

a defense and     fol failing to l'equest funds to hire investigators and expelt witnesses. A defendalt

who asserts a claim ofineffective connsel upon a failure to investigate nrust allege with specificity

what the investigation wor.rld have revealed and how it would have altelecl the outconre of tr.ial or.

setrtencing. Tillman,2015-0635, p. 6; 175 So.3d at 953. General stateu:rents anc[ couclusory

clrargeswillnotsuffice. stateexrel.sterlingv.state,20l5-1895,p.2(La.                 12/16/16);207So.3d

r048,1052.

           Otlrel than his wife (whose nanre is not provided), Rodliguez does uot specifically name

who composed the "number of fact witnesses" Rodliguez allegedly told counsei would provicle

testimony helpftrl to lris defense, nor does he indicate what their testinrony nriglit reveal and lrow

sltch testimony would have altered the outcome of the trial. Sirnilaliy, Roclriguez cloes not identify

what type of expert witnesses he feels were needed, nor what their investigation would reveal.

Instead, the Coult finds that Rodriguez presents merely genelal and conclusory statenreuts whiclr

are not sufficient to prove deficient per.formance.

       Tl're   Coult holds that Rodriguez has failed to prove ineffective assistance of defense trial

counsel.

                                                  Right to Te.rtifii

       The petitioner clainrs his constitutioual light to testify in his own defense was violated

when defense cortnsel refused to allow him to talce the stand. Rodriguez assefts he expressed his

desire to testify to defense counsel for over three years. FIe claims that the night before he was to

testify, the lead defense counsel, Bruce Unangst, visited hirn ar:d indicated he did not thinl<

Rodriguez should      testifr.   Rodliguez asserts that Unaugst stated that     it   was his (Unangst's)


                                                     5
           Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 43 of 98



decision to make.

        Although an attorney's interference with a defendant's desire to testify may violate the

defelclalt's colstitutional rights, the law requires "that the claittrant 'allege specific                 Facts,


including an afficlavit fi'om counsel' and point to lecot'd evidence to support his claim." Stale                v.



James,2OO5-2512.p.       I   (La.9129106);938 So.2d 6gl,citingStatev. Ham1ttort,2000-0522,p.14'

l5 (La.   3122102);818 So.2d 720,729-730. The law lrolds that mere conclusoly allegations ale

insufhcient to rebut a presnmption arising from the defendant's silence at trial that he waived his

right to testify. /d.

          Tl're record shows that while the      jury was out of the coufiroom, atrd the Court and counsel

were engaged in their conference onjury inshuctions, the issue al'ose as to whethel the defendant

woulcl testify. At that time, Mr. Unangst, lead defense tlial counsel, stated:             "l   lrave advised Mr.

Rodtiglrez to not testify." Vol. 9, p. 1984. A nrember of the prosecution team responded: ".Tudge.

agaitt, note for the record, the defendant is present in Cor.rrt and he sits healing wlrat his attorney

says and nrakes no corllment,         othelwise. So that's acceptance of the fact that he's cl'roosing not to

testify. The atlorney's      addr:essed the record    to be clear." Icl. The Court lespondecl:       "I will   note

that he is preseut in the courtloorn. And beyond that, I'nr not going to acldress to what Counsel

ancl he have opined about his testirnony or        not. That's a strategical decision to   lre made by defense,


the defendant and his Counsel."           Id.   The prosecution clarified that they were pointing out the

"particular phlasing" ofdefense counsel's statemellt, "that he says I've advised hirn not to, but not

what the decision   is." Vot.    9,   p. 1985. The Courl reiterated: "...we'll make that decision at the

point wlren you rest or otherwise."          Id.   Later, after the state lested, Mr, Unangst stated, "Your

I-lonor, at this time, the defense rests." Vol. 9, p. 1990.

        Rodriguez does not provide the Coult with an afTidavit frorn counsel, nol does he point to

record evidence to suppol't llis claim. There was nothing iu the statements of corursel on the lecord

that would have alertecl the Coult that there was a conflict between Rodliguez ancl his counsel                 ol.r


this issue. In fact, Rodriguez was in the courtroorn, listened to the staten'lents of counsel macle in

open court, and failed to indicate that he disagreed with counsel and desired to testify on his own

belralf. The Court finds the petitioner has failed to satisff the guidelines flol prevailing on the

n.relits of the claim raisecl, and also for making the claim       with sufficient patticularity to withstand

sunmlaty denial on the pleadings without flrrtltel evidentiary proceedings.


                                                         6
         Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 44 of 98


       None ofthe grounds raised by petitioner have nrerit.

       Accoldingly, the Court denies and disurisses petitionel Carlos Alberto Rodriguez's

Application for Post-Conviction Relief in its entirety.
                                                p*f;/,r*-
        Covington, Louisiaua, tltis   / ^-r€-
                                          day ofSeptember,2019.




                                               FIon. August J. I{and, Judge
                                               22nd.Tudicial   District Coutt, Division B




                                                  7
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 45 of 98


                                            IN   THE

                       ?2"d    _ JIIDICIAI.      DISTRICT       COURT

                         PARISH    OF       ST.    TA},IMANY

                                STATE OF LOUISIANA




DOCIGT    NU}{BER: 465867-1                                 SECTION/DIVISION:       "B*



                  MOVANT: CARLOS ALBERTo                      RODRIGUEZ



                                        -   \TERSUS     -

                                 STATE OF IOUISIANA


FILED:
              ocT 2 5   201$                                 alJz-k*ail,             CLERK

                                                              Erik SartheXs, Deput5r CXerk
                        NOTICE     OF   INTENT TO SEEI( I,TRIT
  N0I,7   INTo CoURT    CoMES        A. RODRIGUEZ , acting
                                 movant,     CARLOS
pro se'and moves this Honorable Court for an Order granting
authorization to apply to Ehe: r.IRsT     Circuit Court of Appeals;
from an order dated: og ocE-/79 denying! posr coNvrcrroN RELTEF
  APPLICATION

                                                        Re       tfully          tted,
                                             s/                                                      -
Date:     lrt C (rog92         20 /q
                                                       David Wade Corr'ectio
                                                                                          11L27087
                                                                                     Cent,er
                                                       570 BeII Hill       Road -Unit; H2-B
                                                       Homer, LA 71040-2150


                                   ORDBR

  CONSIDERING Ti{E ABOVE AND FOREGOING MOTION:

   IT IS ORDBRED       the movant be and_!1!s hereby authorized
                       THAT
Lo talce Supervisory Writ to the ,"2       Circuit Court of Appeal;
for the Stat,e of Louisiana , returnable on or about the -y#
day of                    20 /f' .

    RBAD, RENDERED,       AND                ON THIS                 DAY   OF   frlr-        ,zo
                                                                                                   /7 .
                                                                                IRIIJH    COPV
                                                                            ,l i)$,r
                                                                           EXHIBIT }4-1

                                                                                                          I
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 46 of 98


                             IN   TEE

           FIRST CIRCUIT COURT OF APPEAI
                    STATE OF LOUISIANA

                      *******:k******




          STATE     oF LOUISIANA' ResPond.ent


                                vs


          CARLOS    A.   RODRIGUEZ,     PetitiONcr




         APPLICATION FOR SUPERVISORY WRIT




       FROIi{ THE   22nd JUDICIAI DISTRICT       COURT
                PARISH OFST. TAMMANY
              DOCKET No- 455857-l- rrBr
   DENIAI OF POST CONVICTION RELIEF APPLICATION
       EONORABLE AUGUST J. HAND, PTesiding




             PETITIONER.S ORIGINA], BRIEF



                                        Respectfully Submitted,


                                        Carlos A. Rodriguez, DOc *L27O87
                                        David wade Correctional Center
                                        670 Belt Hill Rd. E2B
                                        Eomer, LOUISIANA 71040-2L50



                                        Petitioner pro se

                                                                  &,
                                                 EXHIBIT    T5
                                                                 R-
                                                 I
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 47 of 98



                                       INDEX


                                               Page


                                                1
STATEMENT OF JURISDICTION

STATEMENT OF THE CASE                           1


ASSIGNMENT OF ERRORS .                          2


                     ERROR   NO.   4            3

CONCLUSION   .....                              L4

CERTIFICATE OF SERVICE                          14




                                        -L-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 48 of 98



                           EXEIBTTS



EXHIBIT   +1   POST CONVICTION RELIEF APPLICATION

EXHIBIT   +2   STATE'S RESPONSE TO POST CONVICTION RELIEF APP.
EXHIBIT   #3   DISTRICT COURT DENIAL OF   PCRA

EXHIB IT *4    NOTICE OF INTENT TO SEEK WRIT W/RETURN DATE




                             -.I-t-
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 49 of 98


                                      IN   TEE
                       FIRST CIRCUIT COIIRT OF APPEAI
                            STATE OF IOUISIANA

                                    ***********
                            STATE OF LOUISIANA
                                    Respondent

                                        \IS


                            CARLOS    A. RODRIGUEZ
                                    Petitioner



                      APPLICATION FOR SUPERVISORY WRIT



MAY   IT   PTEASE TEE COURT:

      Comes    now:   CARLOS   A.   RODRIGUEZ (DOC     #127087), petitioner   pro
se, who is support of his Application for Supervisory Writ repre-
sents the following:

                         STATEMENT OF JURISDICTION


      The Louisiana Court of Appeal for the First Circuj.t has
supervisory jurisdiction        to hear petitioner,s
                                                 Writ Application
pursuant t.o LsA-consti-tuti.on Art. 5 s 10(B); said jurisdiciton is
also conferred pursuant to La. c.cr.p. Art. g30.6.

                           STATEMENT OF TEE CASE


      Onor about April 22, 2009, petitioner was indicted for the
charge of First Degree Murder. Trial commenced on May 16, 20!6,
and Petitioner was convicted as charged in a jury trial and later
sentenced to life j.mprisonment at, hard labor without the benefit
of probation, parole or suspension of sentence.
      On or about September 30, 20L8, petitioner filed with the
District Court his Application for post Conviction ReIief. SEE
EXEIBIT I}1

      on August 7,20L9, the State filed its Response t,o petitioner,s
Post Conviction Relief Application.              SEE          *2


                                        -1-
        Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 50 of 98


     On october I , 2OLg, the District Court denied Petitj-onerrs
Application for Post conviction Relief. EXEIBIT +!
     on October 22, 2}lg, Petitioner filed with the District
COUrt A NOTICE OF INTENT TO SEEK WRIT With this HONOTAbIE COUTI'
The District court granted until on or about December 4, 20L9, for
Petitioner to file Writss with the Court'            EXEIB IT +4



                           ASSIGNMENT OI'ERRORS

ERROR   No. I: TEE DISTRICT COURT ERRED WEEN IT DENIED
               PETITIONER,S CLAI}I TEAT TEE TI}TE LI}IITATION
                 FOR TEE PROSECUTION OF THE CASE EXPIRED BEFORE
                 THE   TRIAI   STARTED;

ERROR   No. 2: TEE DISTRICT COURT ERRED WEEN IT DENIED
               PETITIONER.S CLAII{ TEAT TEE PROSECUTOR
                 II{PROPERIY VOUCEED FOR TEE TRUTEFULNESS
                 AND CREDIBILITY OF A STATE WITNESS DURING
                 CTOSING ARGIDIENTS;
ERROR   No. 3:   TEE DISTRICT COTIRT ERRED WEEN IT DENIED
                 PETITIONER.S CI,AI.I{ OF INEFFECTIVE ASSISTANCE
                 OF COIINSEL i and
ERROR   No.   4: TEE DISTRICT COURT ERRED WEEN IT DENIED
                 PETITIONER'S CLAIH THAT EE WAS DENIED EIS
                 RIGET TO TESTITY IN EIS OVIN DEFENSE A CLEAR
                 CONSTITUTIONAI VIOLATION OF TEE SIXTE AND
                 FOURTEENTE AMENDI,TENTS TO TEE T'NITED STATES
                 CONSTITUTION.


                                   ARGIIMENTS

                   ASSIGNI11ENT OF ERRORS       Nos. ]., 2,   3


     with al-I due respect to t,he Court, Petitioner asks the Court
to review Claims 1, 2 and 3 as t.hey are explained in the Applica-
tion for Post Conviction Re1ief attached hereto, as they constitute
a vi-olation of the 14th Amendment to the Unlted States Const.itution
as well as a vi.olation of the Sixt.h Amendment to the United States
Constitution
     Due   to the serious Constitutional violation                stated in Claim
No. 4, as Peti.tioner was denied his rtght to testify in his own
defense during tria1, Petitioner will address such an issue in
the following assignment of error. The Constitution is very well
protective of a defendant's right to testify             in his      ovrn defense.




                                      -2-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 51 of 98



                              ERROR   No.   4



    TEE DISTRICT COI]RT ERRED WEEN IT DENIED PETITIONERIS
    CLAII'i TEAT EE WAS DENIED EIS RIGET TO TESTIFY IN EIS
     OWN DEFENSE   A   CLEAR CONSTITI]TIONAT VIOI,ATION OF TEE
     SIXTE AND FOIIRAEENTE    AMENDMENTS TO TEE T'NITED STATES
     CO}ISTITUTION.

                                ARGUMENT


     Petj-tioner, during pretrial,       on several- occasions and during
his criminal trial in the presence of District Attorney and trial
court judge made reference to his absolute desire to testify in
his own behalf. Prior to trial        and during criminal trial   defense
counsel Unangst, made it specifically  clear he would not allow
Petitj-oner to testify. Unangst gave no justifiable reasons for a
sufficient basj-s for not al1owi.ng petitioner to testify, nor did
unangst apprise Petitioner that it was his constitutional right
to testify in his own behalf and his decision only and not unangst.
(counsel faj.lure to advise/inform petitioner of his right to testj-fy
in capital murder trial  penarty phase constituted ineffective assis-
t,ance of counsel. Cannon v . McBride , 395 F.3d 375, 386 (7Cir.2005).

     Actj-ng under the authority pursuant to LSA-C.Cr.p. Art. 15,
as of ministerial dut,y, the trial court judge took cont,rol when the
matter arose during the criminaL trial, ordering the issue of
Petitioner's desire to t,estify be placed on hold unt,il later pro-
ceeding of trial. No objections were made by any parties, State
or Defense.       the matter arose before the District Attorney
              (When

and trial court judge about conflict. of defense counsel and peti-
tioner of his desire to testify; under A.B.A. Standards, as members
of Louisiana Bar, D.A., Judge, and Unangst had obligation of
mj.nisterial dut,y ensuring justice prevail, not contrary blaming
layman Petitioner).

     Trial           to its fullest, without the matter as ordered
             commenced
by the trial judge to take place concerning petitioner's desire to
testify. As a result of Petitioner being denj-ed of his federal
constitutional right to testify in his own defense, to tell his
story, the jury found him guilty as charged. U.S.C.A. 5th, Gth, 14th.



                                  -3-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 52 of 98


     petitioner contends because he was prevented from testifying
at his criminal triaI, after unequivocally expressed his desire to
do so, he was denied a fundamental right and suffers detrimental
prejudice, such as contrary to the guaranteed protectlon und.er
Federal Constitution Amendments Fifth, Sixth and Pourteenth rights'
Further, Petitioner avers as of result of violations of these
Federal Constituion Rights his convictt,on and sentence is invalj-d'
and such unlawful conviction and sentence mandate reversal.

     Petitioner argues that his attorney - Unangst, deprived him
of his constitutj-ona1 right to test.ify in his own behalf when
counsel rested the defense case without calling him to the stand.,
despite his repeated indications that he wanted to testify. peti-
tioner avers although the state respond otherwise that he waived
his right t.o testify either because he did not affirmatively assert
that right during his trial or because he knew of his right to
testify,r|€E his silence is an act of acqutesced in his attorney's
decision not to call him as a witness, thi.s is wi.thout, merits. This
1s supported by the criminal trial records, when the matters came
to the attention of the trial court that petitioner desired to
t.estify and his desire to testify were in confrict w:lth attorney
unangst in which the judge ordered the matters holded until l-ater
trial proceedings to be continued. Those ord.ered criminal p:ioceed-
ings referred to Petitioner's    desire to test,ify in his own d.efense
never occurred, and wj.thout objection from defense counsel thereto.
Pet,iti-oner was denied effective assistance of trial counsel and
subject t,o prejudice since he was deprived to telr his side of the
story contrary to those who testified   against him, and as of further
result found him guilty as chargedb'ased upon one sided theory of
the crime that was deceived. In this respect, petitioner argues he
j.s entitled to an evidentiary hearing to deverop the criminal record
of his side of defense, with appoi-ntment of counsel, in order to
consult with for professional advice in his rebuttal desired defen-
se, as of right to counsel. Strickland v. washington, supra.



                                -4-
         Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 53 of 98


    A1so, counsel is needed in assistance to obtaln witnesses
cocnerning attorney's Unangst ineffectiveness, Petitioner is in
contact with, but as a layman has no idea of 1egaI methods deal5-ng
with supporting witnesses. u.s.c.A. 5th and 14th Amendments Rights
as guaranteed under strickland vs. washlngton ! s standard mandate
adequate assistance of counsel, and Court's appointment of one when
claim has highly potential to be non-frivolous as shown herein.
Deprivation of the opPortunity to testify is lndeed a miscarriage
of justice requiring the granting of a new trial. wright v. Estelle,
572 F.2d 1071, 1074, at 1078 (5th.Cir.1978).

     Petitioner cited as jurisprudence governing his claim on
supporting merit.s that defense counsel forbade him from testifying
as applj-cable, State v. Hampton, 818 So.2d 720 (La.2002). the stare
of Louisiana provj.ded a1so, ]Iglng!g!, supra and State v. C.L.J,
77-0972, 201.l WL59165293 (La.ApplCir.2011 ) . tn C.L.J's claim thar
he was denied the right to testify. The Court found that the claim
was properly summarily dismissed because:

             "Herei-n there was no indication to the trial court
              that t.he defendant and his counsel were in confli_ct
              over this issue, nor has the defendant presented an
              affidavit by trial counsel to t.hat effect. The de-
              fendant submltted only the proffered testlmony of
              his brother and father who claimed that defendant
              wanted to testify, and his own affldavit in which
              he claimed that he had motlfled his attorney that
              he wanted t,o testify and swore to facts that disputed
              t.he other crimes testimony of his niece. However,
              without the affidavit by counsel reguired by Hampton,
              these items are not sufficient to rebutt t,he presump-
              tion that the defendant, volunt,artly waived his right
              to testify.'  2011-WL-69L6529, at 3.
         The State further argued that pet,itioner is not entitled    to
relief     because he has not supplied an affidavit   from trial   counsel
or pointed to a basis in the existing record which shows the allega-
tions to be credible; thus relying on State v. Hampton,supra, and
State v. James, 938 So.2d 691 (La.2006). Rmong James's claim of
counsel preventing him to testify,       he also alleged that:

             "The trial court fal-Ied to conduct an inquiry as to
              whether he had been informed of his right to testify
              and whether he chose to testify or not. 938 So.2d G 692."
     Accordingly, based upon the rebut,tal presumption pre-requisite
principle criteria from the decision in Hampton, supra, as adopted
by the standard set forth i n Passos-Patern ina v. United States,

                                   -5-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 54 of 98


12 F.Supp.2d 231 (D.P.R. 1998), the trial judge in the Present case
of carlos Rodriguez erroneously denied Post conviction Relief Appli-
cation of non-frivolous constitutional violation, thus ' of whj-ch were
not a mere conclusory allegation of trlal counsel's preventlng him
of testifying at this criminal tria1. For instance' as a guideline
the Passos- ternina court held:
           "(1)Absent extraordinary circumstances that should
            alert the t.rial court to a conflict between attorney
            and client, the court should not inquire into a
            criminal defendant's right to testify. The Court
            should assume, that a criminal defendant, by not
            attempting to take the stand, his knowingly and
            voluntarily waived his right;
           ( 2 ) The court must consider whether the Petitioner has
           waived his right to testify. The defendant can only
           rebutt that presumption by showing that, his attorney
           caused hirn to forego his right to testify:  (a) by
           alleging specific facts, including an affidavit by
           t,he defendant's trlal counsel from which the could
           reasonably find that counsel_ told the defendant that
           he was Iega1ly forbidden to testify, or in some similar
           way compelled him to remain silent; (b) by demonstrating
           from the record that those specJ-fic factual allegation
           would be credible. Id, at 239-30.',

     Petitioner submit, that the State's prosecution, trial judge
knew that defense counsel and Petitioner were in confrict with his
desire to testify. Thus, such personal knowledge initiative trial
judge to order proceedlngs on the matter later durlng criminal trial.
However, those proceedings never occurred. In the post conviction
proceedings the State's prosecution used the applicable case law,
State v. Hampton, supra, seeking trial court denial on merit; in
which the trial- judge did use Hampton to deny pet.itioner,s relief.
Petitioner points out although per Hampton is cont.rolling case ilaw'
used by both State prosecution and trial    judge, they failed to abide
by Hampton's standard: (a) Petitioner created ext,raordinary circums-
tances of such nature during criminal trial alerting State prose-
cution and trial judge that defense counsel and Petitioner were in
conflict with his desire to testify; (b) absent the issue to tes-
tify being taken up prior to t,rial ending and absent to trial counsel
objecting before rendered guilty verdict, or State's prosecution
object.ing and the lack of ministerial   duty owed of trial:judge   to
inquiry and make a ruling on matter as ordered, thus all inactions


                                -6-
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 55 of 98



caused petitioner     to forego his right to testify   involuntarily.
Thesemishapsaresuffici.en!enoughtosuPPortrebuttalofany
presumption otherwise in error' when an attorney's interference
with a defendant's desire to testify may violate the defendantrs
constitutional right.s . State v James , 938 So.2d' 691 (La.2006).
      It is clear that a cri-mina1 defendant has a constitutional
right to testify in his own behalf at this tria1. State v. Hampton,
8l-8 So.2d 720 (La.2002); U.S. v. Teaque , 953 F.2d 7525 (1992 U.S.
App.LEXIS 13) (1lrh Cir. 1992). Although historically  criminal defen-
dants were prohibited from testifying because of their interest in
the outcome of the trial , that view has since been abandoned. Tff.,
supra. Indeed, the U.S. Supreme Court has recognized t.hat there is
"no rational justification for prohibiting the sworn testimony of
the accused, who above al-l others may be in a position t,o meet the
prosecutj-on's case. Ferguson v. Georgia , 365 u.s. 570, 582, 81 s.ct.
756, 763, 5 L.Ea.2d 283 (1961), and that is now accepted that an
accused has a right to testify on his own behalf. I.arett,a v. Cali-
Egrri., 422 U.S. 806, 819, 95 S.Ct.2225, 2533, 45 L.Ed.2d (1975);
and Hampton, supra.

      The Cosntitutional statute
                               of this right was expressly recog-
nized by thh Supreme Court in Roc\ v. Arkansas, 483 U.S. 44, 107
S.Ct. 2704, 97 L.Ed.2d 37 (L987). In Rock t,he Court considered
whether a criminal defendant's right, to testify may be rest,ricted
by a St,ate rule that excludes her posthypnosis testimony. Id., at
53, 107 S.Ct. aL 2709. As a prelimS.nary matter, the Court discussed
the development of the right to testify. Although the right. to
testify     is not explicitly
                          stated in the Constitution, the Supreme
Court noted that it has sources in several provisions of the Cons-
tit,ution. Id., at 51, 107 s.Ct. at 2708. The Court f irst cit.ed the
due process clause of t.he 14th Amendment, statj-ng that the right
to be heard, which is so essential to due process in an adversary
system of adjudication, cEn be vindicated only by affording an
opportunity to testify  before the fact finder. $., at 5L n.8,
107 S.Ct. at 2709. The Court also cited to Justice Clark,s concur-
rring opi nion in Ferguson v. Georgia , for the proposition that the


                                   -7-
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 56 of 98



14th           secures the "right of a criminal defendant to choose
       Amendment

between silence" and testifying in hj.s own behalf. 369 u.S. at 602,
81 S.ct. aL 773 (Clark, J., concurring)' Next' the court found
support in the compulsoty. process clause of the 5th Amendment, stating
that logically included in the accused's right t.o call witnesses
whose testimony is material and favorable to hj-s d.efense, is a
right to testify himself, should be ilecided it in hl-s favor Lo do so.
11., 483 U.S. 52, 10? S.Cti at 2709 (citation omitted); Moreover,
the Court recognized that. under Faretta v. California, 422 lJ.S. 805,
95 s.ct.2525, 45 L.Ed.2d 562 (L975), the 5th Amendment includes the
right of self-represenLat,ion, and that a defendantrs opportunity to
conduct his own defense by calling witnesses is lncomplete if he
may not present himself as a wit,ness. Rock, 483 U.S. at 512,107
S.Ct. 2709. Lastly, the Court found that the right to testify is
arso a necessary corollary to the 5th Amendment's guaranteed against
compelled testimony. rd. with this discussion, the eourt put t.o rest
any doubt that a criminal defendant has a constitutj_onal rj-ght to
testify     in his own defense.
       However, this right is not unlimited. For example, the right to
testify    c1ear1l4 does not include the right to commit perjury. See
Ni x v. Whiteside, 475    u.s. 157, 105 s.cr. 988, 88 L.Ed.2d t23 (1986).
Nevertheress, as the supreme court court. stated in !g!,  restrictj-ons
of a defendant's right to testify may not be arbi.trary or dispropor-
tionate to the purposes they are designed t,o serve. Rock, supra;
Chambers v. I,tississippi, 410 U.5.284,295, 302, 93 S.Ct. 1038, 1045,
1049, 35 L.Ed.2d 297 (1973). (the defendant's right to present witnes_
ses in his own defense is subject to other legitimate i-nterests in
the criminal trial     process such as the established Rures of Evidence
and Procedure).

      In the instant case at bar, however, petitioner claims that he
vras prevented from testifying by the government, the court and by
his own lawyer, when during criminal trial it was brought out to
all parties' attention of his desire to testify and orders were
issued to take matt,ers up Later during the criminal triaI, which
never occurred; and such, is not a mere concrusi.onary allegation;
see criminal trial     records.

                                  -8-
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 57 of 98


      petitioner     ca1ls upon this Court to determine if the
                   now
t.ria1 court was correct or incorrect in denying Post Conviction
Relief Application on thj-s matter of his right to testify in his
own defense, and to det,ermlne whether defense counsel in empowered
to waive Petitioner's right to testify. In all respects the ordered
procedure on Petitioner's desire to testify was not held Prior to
both, State and defense resting their case-
     Criminal defendants possess essentially two categories of
constitutional rights: ( 1 ) those which are waivable by defense
counsel on the defendant's behalf; and (2) those which are considered
fundamental and personal to defendant, waivable only by the defen-
dant. Generally, included in the former are matters which primarily
involve trial strategy and tactics. See Hgnry v, Mississippi, 379
U.S.443,85     S.Ct.564,13      L.Ed.2d 408 (1985). Examples of such
matters are what evidence should be introduced, what stipulations
should be made, what objections should be raised, and what pre-trj.al
motions should be filed. See: 1 Standards for Criminal Justice,
Standards 4-5.2 Comment (2ndEd. 1980). Examples of fundamental
decisj.ons which only the defendant is empowered to waive are entry
of a guilty   p lea,   Boykin v. Alabama, 395 U.S. 238, 89 s.ct.   t709,
23 L.Ed.2d 274 (1969), waiver     of jury triaI, Adams v. United States
ex. rel. Mccann, 317 U.S.      269, 277-78, 63 s.ct. 235, 240-4t, 87
L.Ed. 268 (L942), and whether t.o pursue an appeal, see Fay v. Noia,
372 u.s. 391, 439, 83 s.ct. 822, 848, 9 L.Ed.2d 837 (1963).

     In Rock, the Supreme Court didn't need to decide whether the
constitutional right to testify was fundamental in character, and
therefore personal to the defendant,, or whether it could be waived
by the defense attorney. However, the Court in Rock emphasized that
the right to testify "is one of the rights that are essential to
due process of 1aw in fair adversary process." 483 U.S. at 51, 707
S.Ct. at 2708, quoting Faretta, 442 U.S. at 819, n.15, 95 S.Ct. at
2533, and that it is even more fundamental to a personal defense than
the righ t of seff-representation.Id,     at 52, 10'l S.Ct. aE 2709. More-
over, the Court noted that it has "on numerous occasions proceeded
on Lhe premise that the right. to test,ify on one's behalf in defense


                                   -9-
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 58 of 98


to a crj.minal charge is a fundamental const.itutionat right.u Id
at 53 n. 10, 107 S.Ct. at 2710. PerhaPs, the most telling of these
occasions cited bY the Court in Jones v Barnes, 463 lJ.S. 745, 751,
103s.Ct.3308,33!2,71L.r,d.zd987(1983),inwhichtheCourt
stated in dicta that "the accused has the ULTIMATE AUTEORITY to
make certain fundamental decisions regarding the case, as to whether
to plead guilty, waive a jury, testify in his own behalf or take an
appeal. Thus, in Rock, the SuPreme court has clearly and strongly
indicated that the Constitutional right to testify shoul-d be treated
as fundamental.
     This is not the first time of addressing the question as similar
to the issue here in Petitioner's case. The United States Supreme
Court did so in Wright v. Estelle , 572 F.2d 1071 (srhcir) (en banc),
cert. denied 439 U.S.1004, 99 S.Ct.617,58 L.Ed.2d 680 (1978),
al-ike in Petitioner herein, the former Pifth Circuit was presented
with the issue of "whether a defendant has a fundamental right t.o
testify." During Wright's trial, a conflict arose between Wright and
his court appointed counsel about whether Wright would testify in his
own defense. Teague, supra. The lead defense counsel told Wright
that he would no longer represent him if Wright, elected to testify.
The plurality affirmed the panel opinion which assumed without
deciding that there was a constj.tutional and fundamental right to
testify,  but found that in that case the error was harmless because
t.he evidence was overwhelmi.ng Wright v. Estelle , suprai Teague,
supra. (PaneL opinion) Judges Thornberry, C1ark, Roney, Gee and Hill
filed a special concurrence, arguing that the decision regarding
whether defendant will testify 1s essential strategic and best dele-
gated t,o defense counsel: "The scope of the delegation does not turn
on the importance of the decision the attorney frequently makes
judgments affecting the very life of the defendant. The question
here is twofold: who is in better position to judge trial strategy
and who is in better position t.o ensure the best interest of the
defendant.   "

     In @ig[!' suPrar the concurrence distinguished the decision
on whether to plead guirty or not guilty from the decision \"rhether


                              -10-
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 59 of 98



stating that the decj-sion on what to Plead goes to the very exj'st
of a triaI. To deny the defendant control over his decisj-on could
be tantamount to rlenying the defendant a trial' Here' of course'
thereisatrlalandthedecisionmadebytheattorneygoesmerely
t.o strategy. Id at 1073. (In the present case' when presented
                                                                 with

the conflict between Petitioner and hj.s attorney Unangst gave no
indication he rely on trial strategy r,rhen informed Pet.itioner he
would not 1et him testify. Nor did unangst give trial judge a
reasonable excuse why he would not allow Petitioner to testify,
at the time lhe judge ordered the matter to be subject for the court's
determination later during trial.)Judge Godbold, jolned by Judge
Tjoflat, fited an eloquent dissent arguing that the right to t,estify
is a fundamental constitutional right that cannot be waived by defense
counsel. For instance, in making the choj-ce on whether to testify.
just as the choice on whether to represent himself, the defendant
elects whether to become active participant in the proceeding that
affects his life and liberty and to lnject his own action, voice
and personality into the process to the extent the system permits.
To deny a defendant the right to tel1 his story from the stand
dehumanizes the administration of justice. (codbold. J., dj-ssenting).
I cannot accept a decisj-on that allows a jury to condemn to death
or imprisonment a defendant who desires to speak, wj.thout ever
hawing heard the sound of his voice."

     Similar, again this question was addressed by a panel of the
11th Circuit in UniteE States v. Scott, 909 F.2d 488 (llthCir.1990)
During Scott's trial, defense counsel moved to withdrar,rn from the
case but would not give the reasons for thi.s request to the trial
court. The court assumed that thls was because Scott desired to
testify    but the attorney intended to keep him off the stand. Rather
than ruling on this motl-on, the court gave Scott a choice:(1)Either
proceed wj.th counsel, but relinquish the right to testify, or (2)
proceed pro se. The court reviewed the development of the right to
testify    and concluded that it was now a recognLzed fundamental
constit.utional rightr pefsonal to the defendant, which cannot      be



                                - 11-
        Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 60 of 98



waived by defense counsel. The court then found that the trial
judge had improperly forced the defendant to choose between two
constitutional          (1) the right to counsel; and (2) the rlght
                  rights:
to testify and t,herefore vacated defendant's conviction and remanded
for a new trial. Teague, suPra. The court also reaffirm that a
crj-minal defendant has a fundamental constitutional right to testify
in his or her own behalf at trial. This right is personal to the
defendant and cannot be waived either by the trial          court or   by

defense counsel. Petitioner argues contrary to this settled juris-
prudence, and the fact that the trial judge was aware of conflict
between Attorney Unangst and Petitioner,          which he ordered a hearing
on the matter, but failed to hold it; thus clearly show that both
trial court judge and defense counsel played a part in waiving Peti-
tioner's right to testify,  a violation of his 5th, 5th and 14th
U.S.C.A. Considering the circumstance surrounding trial judge and
defense counsel's refusal to aIlow Petitioner to testify           requires
an evidentiary hearing to resolve this ineffective assistance c1aim.
U.S. v. Martiner, 181 F.3d 627 (SthCir.1999); Ferguson v. Georgla,
36s   u.s.   570 (1951).

       In Strickland v. Wqshinglol ,        466 U.S. 668, 104 S.CE. 2052, 80
L.Ed.2d 674 (1984), the United States Supreme Court defined two
requirements for a claim of ineffective          assistance of counsel:
             n(1), the defendant must show that counsel's perfor-
              mance was deficient. This reguires showing that counsel
              made errors so serious that counsel was not funct.ioning
              as the counsel guaranteed the defendant by the Sixth
              Amendment. (2), the defendant must show that the defi-
              cient performance prejudiced the defense. This requires
              showing that counsel's errors were so serious as t,o
              deprive the defendant of a fair trial, a trj-al whose
              result is reliabIe." Id, at 687,104 S.Ct. at 2064.
       In Petitionerts      case, these two requiremets are clearly
presented to the Court.

      Def,ense counsel Unangst   failed to protect Petitioner's right
to testify     in his own behalf, to the point that he was not acting
as the counsel guaranted Petitioner by the Sixth'Amendment, there-
fore Defense counsel's performance was so deficient,           that in fact
affected Petitioner's        const,itutional rights.


                                     -72-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 61 of 98


     Second, and this is very imPortant, Defense Counsel's
performance was so deficient, that it was lmpossible for Petitioner
to obtain a fair triaI. There were many reasons Petitioner wanted
to testify in his own behalf, and those reasons were known to
Defense counsel unangst; denying Petitioner his right to testify
in his own behalf, was a fatal error that made Petitioner's trial
unfair and in violation of his Constitutional rights.

     Fina11y, and with all due respect to the Court, Petitioner is
in the process of obtaining affidavits from his Private Investigator
which j-n fact will strenght Petit,ioner's claim that his Constitu-
tj-onal right. to testlfy in his own behalf was violat.ed, and more
important against his own wil1. once these documents are received,
Petitioner will present the court with a supplemental Brief with
the document attached, and the reasons as to why 1t was very
essential for Petitioner's case to testify in his own behalf.




                                -13   -
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 62 of 98


                                      CONCLUSION


    PETITIoNERPRAYSTEISEoNoRABLEcoURTCoNSIDERSAIL
    TEE FACTS AND INFORMATION CONTAINED EEREIN' A}tD AfTER
    CONSIDERATION AND REVIEW OT TEE CLAIHS PITESENTED' TEIS
    MATTER BE RE!,IANDED BACK TO TEE DISTRICT COURT FOR AN
    EVIDENTIARY HEARING, OR               IN     TEE AITERNATIVE, TEAT PETI-
    TIONER,S CONVICTION AND SENTENCE BE VACATED AND TEIS
    I,IATTER REI{ANDED FOR A NEW TRIAI IN ACCORDANCE WITE
    TEE I,AWS AND TEE CONSTITUTIONAI, PROTECTIONS GUABANTEED
    BY BOTE CONSTITUTIONS, TEE LOI]ISIANA AI'ID TEE I'NITED
     STATES CONSTITUTIONS.
                                                  l\"-.               ,t !,
EoMER, LOUTSTANA,       'tllts !) .?i"''' oxA   OF.-/'":t- ;'j       2 a!/-'           20L9.


                                                        Submit                  by

                                                                                           ,,/     _i- i ;1 I,'i t..:.
                                                                                                    0   , '      r-

                                                                           A                              70 7
                                                        David, Wad.e Corr                              aI Center
                                                        570 Bell EilI                    Rd.     E2B
                                                        EOMER,             LA          71040-2150

                                                        Petitioner pro                    se


                           CERTIFICATE OF SERVICE

     I hereby certify that a copy of the forego ing WRIT APPLICATION
has been mailed to the following parties, first c1 ass postage pre-
paid, via prison mai.I system:
          1   )   : District Attorney's Office
                    22nd Judicial District
                    Parish of St. fammany
                    Just,ice Center, 701 North Columbia St.
                   COVINGTON,      LA 70433
          2): Honorable August J. Hand
              22nd Judicial District Court - Div.                                        tBu
              Parish of St. Tammany
              Justice Center, 701 N. Columbia St.
                   covrNcmoN,      LA 70433
                                         ,'; ,1;;-aay
    Homer, LOUISIANA,           trris iJi               ot -2i't:t *i',5'f;i!zolg.
                                                                     ."^!
                                                                 t              '.''
                                                                      ,/

                                                                 r   -1.   ,t :--



                                                        Petit.ioner pr.o                  se




                                           -14   -
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 63 of 98



                          IN   TEE

           FIRST CIRCUIT COURT OT APPEAL
                  STATE OF LOUISIANA

                        *********


          STATE OF LOUISIANA, ResPondent



                           vs


          CARTOS   A.   RODRIGUEZ,   Petitioner




          PETITIONERIS SUPPLEMENTAL BRIEF




       FROM   TEE 22nd JUDICIAI DISTRICT      COURT
                 PARISE OF ST. TAMMANY
              DOCKET No- 465867-1 nBr
    DENIAI OF POST CONVICTION RELIEF APPTICATION
        EONORABLE AUGUST J. EAND, PTCSidiNg




                                     Respectfully submitted,



                                     Carl-os A. Rodriguez, DOC +L27O87
                                     David wade Correctional center
                                     570 BelI EiII Rd. E2B
                                     Eomer' TOUISIANA 71040-2150




                                     Petitioner Pro   se




                                          EXHIBIT 6
                                PETITIONER' S SUPPLEITENTAL BRIEF
     Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 64 of 98


                            EXEIBITS



EXHIBIT *1     Written Affidavit     from Melissa Payne
EXHIBIT   +2   Attorney Sign In Visiting     Log




                               -1-
     Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 65 of 98


                                    IN   TEE
                    FIRST CIRCUIT COIIRT OF APPEAI
                             STATE OF LOUISIANA
                                  **********

                    STATE OF LOUISIANA, ResPondent

                                     \IS

                    CARLOS   A.   RoDRIGUEZ,   Petitioner



                    PETITIONERIS SUPPI,EII{ENTAf, BRIEF




COMES   NOw: CARLOS   A.   RODRIGUEZ, DOC *l_27087,    petitioner   pro se,
who is now presenting hi.s supplemental Brief for t.his Honorable
Court' s consideration.

     Petitioner represents the following in support herein:

                                    CLAIM

     PETITIONER AVERS THAT HE WAS DENIED HIS CONSTITUTIONAI
     RIGHT TO TESIIFY IN HIS OWN DEFENSE, A CLEAR CONSTITU-
     TIONAL VIOLATION OF THE SIXTH AND FOURTEENTH A},IENDMENTS
     TO THE UNITED STATES CONSTITUTION.

                                   ARGUMENT


      Petitioner filed his Application for Supervisory Writ with
thj-s Honorable Court on or about December 3, 2019, including
attached exhibits.
     After Petitioner filed his Application with the Court, he
received documents to support his claim; said documents are inclu-
ded in this brief as Exhibit #1 and Exhibit *2. petitioner also
avers that these documents adequately demonstrate the need for
this Supplemental Brief .
     It was Petitioner's       intention to testify     in his own behalf,
but because of his Counsel ineffectiveness,   Petitioner was deprived.
of the ability   to choose whether or not to testify j.n his own
behalf. This is one more clear violat,ion of Petitioner's           Right
to effect.ive assistance of counsel.
     Petitioner's     Counsel, Mr. Unangst did his best to prevent
Petitionerrs testimony to be heard by the jury.

                                     -1-
     Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 66 of 98



     As stated in the affidavit of Ivls. Melissa Payne, Petitioner's
family and his lega1 team were under the impression that Petitioner
was going to testify during his tria1, but to their surPrise,
Petitioner was told by Mr. Unangst not to testify.      EXEIB IT *1

     More important, the day before Petitioner was suPposed to
testify in his own behalf, his counsel, IJtr. Unangst visited him
(petitioner) at the jail where he was in custody, and his gly
motive for such a visit   vras   to coerce Petitioner into not taking
the stand in his own behalf . EXEIBIT *2 This was done without I*Ir.
Unangst consulting, or at least considering the advise of the
other members of Petitioner's 1ega1 team.
      With all due respect to the Court, petitioner would ask the
court to consider the folrowing instances as to why petitioner,s
testifying in his own behalf was very important for the outcome
of his tri-al :
                                   (a)
     The statements provj-ded by Gina ScramlJzza, were a lie from
the beginning. In her first two (2) interrogat.ions she stated
that Petitioner had nothing to do with the death of her husband;
however, after many hours of heavy interrogation by part of the
detectives, she kept her statement that petitioner had nothing
to do with the crime. Suddenly, after the presiding detective
told her about Petitioner's personal life, that I was married,
my wife was expectj-ng a child, she became very upset and made
an agreement with the detectives to change her story. The bottom
line for Ivlrs. Scramuzza, if she couldn,t have petitioner,    then
no one could.

                                  (b)

      Louis Rodriguez (not related to petitioner) was seduced with
greed by Erlyn Montoll-a. From the beginning, Louis Rodriguez did
falsely state facts about his relationship with petitioner and the
time of knowing each other. The plan to farsery accuse petitioner
of the crime was devised by Gina Scramuzza, Louis Rodriguez and
Erlyn Montolla; they were allowed bythe detectj_ves to change their
testimony more than once. v{hen Erlyn Montoya and Louis Rodriguez

                                  -2-
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 67 of 98


were arrested they were housed in the same dormitory, even through
all trial     proceedings, enough proof that. it was their way to        make

sure their testimony was identical. Erlyn Montolla convinced Louis
Rodriguez that if their story was the same, it could be used to
convict Petitioner and the Prosecution would guarantee a deal
and Petitioner will      receive the death penalty after being convj.cted.
Fina11y, the day of trial, Loui-s Rodriguez realized that Erlyn
Montolla had manipulated him to get himself a deal from the
Prosecutors, this 1ed Louis Rodriguez realizing the Erlyn Montolla
lied to him and he decied not to share the same lie as Erlyn
Montolla. fn conclusion, Louis Rodriguez was asked under oath,
if Carlos Rodriguez (petitioner) killed Mario Scramuzza, Louis
Rodriguez responded:       ',NO HE DID NOT."

                                    (c)

       From the beginning of these proceedings, petitioner      had      no
idea   who   EtlynIvlonto1la was; petitioner   only knew him to be   a
close friend of Louis Rodriguez, who introduced him to Gina
scramuzza. Does not take a genious to see that the masterminds
of this horrendous crime wereErrynMontolla and Louis Rodriguez.
 He convinced Louis Rodriguez to fabricate a statement like his;
 and get a deal with the prosecutors. The prosecutors allowed
Er1yn Montolla to enter into a plea agreement to a charge of
Manslaughter and receive a sentence of 38 years, which also
incruded a charge of Armed Robbery, with one of the conditions,
that  he courd not get. any other ferony charges in st. Tammany
Parish. He falled to comply with the prosecutor's condition,
and committed not one, but two aggravated crimes: Aggravated
Assault and Aggravated Battery with a deadly weapon.
       More important, Er1yn Monto1la not just lied under oath, but
also lied to the arresting officer by giving hi-m farse names and
telling him thathehasatwinbrother.     He did what he was required
from the Prosecutors, lie about petitioner and order to get a
conviction. The evidence is crear, including the weapon used in
the crime was found in possession of Erlyn MontolLa and Louis
Rodriguez.


                                    -3-
        Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 68 of 98



     AIso, once Erlyn Montofla took the stand, again, he changed
his story, this time, he admitted as to being the culPrit of
Mario Scramuzza's death, he admitted that he was the agressor,
that he forced it1r. Scramuzza Eo the floor. (pf,nasf REFER TO
TRIA], TRANSCRIPTS).

                                  (d)

        I was not ful1y represented by my Defense Counsel; Petitioner
asked on several occassions for security footage. Petitioner's
counsel stated Ehat even there was no security footage, that it
did not matter if there was no evi-dence that would help or hinder      me

from prosecution; it was the wrong choice because the detectives
relied on security footage during the investigation of this crime.
When I was arrested I was asked by the prosecutors to take a
polygraph test, which I agreed to, when asked during interroga-
tion.      Petitioner recej-ved the police reports, there was no-
         When
where in the reports any mentioning to petitioner's acknowledging
to a polygraph test. When the detectives were asked for the
footage of the interrogation, they said there were malfunctions
of the interrogation as well as the detective choose not redo
the interrogation.     Even the same detective when asked for the
footage of the bank, he stated that also had a malfuncti.on, as
it recorded everything on that day, except for the time in ques-
tioning, in short words, there is no footage to prove that peti-
tioner accompanied Louis Rodriguez, Erlyn Montolla or Gina
Scramuzza to the bank. In addition, when Erlyn Montolla and Gina
Scramuzza  returned back to the 1ocal Walmart Louis Rodriguez
exited Ivlario Scramuzza's truck and entered into petitioner's
truck.       Petitioner explained to the presiding detective to
          When
review the Walmart secutiry footage in all angles, due to the
fact that they mentioned the view of Loui-s Rodriguez enterj-ng
j.nto my company vehicle was blocked by a white object. The
detectives did not want. to say that it was in fact Louis Rodriguez
getting into the passenger side of my company vehicle.




                                  -4-
        Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 69 of 98
                           \,                                  \-
        In fact, Petitioner told the detectives that there are several
outside cameras j.n lialmart to cover all the angles possible to
identify Louis Rodriguez entering my vehicle to bring Petitioner
his Iphone. During pre-triaI Petitiones discussed all these issues
with his Counsel, only to stay that security footages didn't matter
and that,heknew what to do. Finally,    my counsel told me: "At the
end of the day what you say matters     but I make the final decision."
     It was very well known among all of petitioner,s defense
team that Petitioner was going to take the stand and testify in
his own behalf; what a surprise when petitioner told them that he
was not going to take the stand in his own behalf. However, at the
last minute, the night before petitioner's trj-al was over, peti-
tioner received an unexpected visit from his counser Mr. unangst
at the jai he was housed. First, petitioner thought it was an odd
visit   because he knew he was ready to take the stand the next day;
the conversation between petitioner and his counsel was that r
didn't need to take the stand to testify on my behalf, that he
had done a great job, and that by petitioner testifying in his
own behalf, would interfere in what he had to say. Next was a
very heated discussion between petitioner and his Counsel, as
Petitioner was told by his Counsel. Once again, when I mentioned
this to the other counsels they were in disbetief, as it was never
an agreement between the Counsels for petitioner not to take the
stand in his own behalf. The result, petitioner was convicted of
a crime he didn't commit nor had any part in it. I did contact
Mr. Unangst about the reason(s) he had for me not to take the stand
and he mentioned to my fiance that he could write an affidavit,
but if he write it, there is the possibility of being disbarred.
The presiding detective over petitioner,s case was contacted and
she has provided an affidavit  attached hereto, as well as a copy
of the visiting log from the jail where petitioner was detained,
this as a proof that Petitioner was a denied his constitutional
right to testify in his own behalf, aIl because petitioner's
Counsel, Mr. Unangst ineffectiveness to protect all of petitioner,s
constitutional   rights.


                                 -5-
     Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 70 of 98


                                   CONCLUSION

     PETITTONER PRAYS TEIS EONORABLE COURT CONSIDERS THE
     STATEITTENTS AND DOCT,}IENTS PRESENTED EEREIN IN THIS
     SUPPLEMENTAI BRIEF, AND AI'TER FIIRTEER CONSIDERATION,
     PETITIONER,S CONVICTION A}ID SENTENCE BE VACATED AND
     TEIS MATTER REMANDED FOR A NEW TRIAI.

HoMER,   LoursrANA, rarc7|i'/      ,o" or,fl,."tYti'-l ,           2ozo.


                                            ---7.
                                              Submi            by:


                                                     A          z, *L2
                                              David Wade                Center
                                              670 BelI EitI Road. - E2B
                                              Eomer, LA 7I-040-2150

                                              Petitioner pro se

                            CERTTFICATE OF SERVICE

     I hereby certify that. a copy of the foregoing MOTION FOR
LEAVE TO FILE A SUPPLEMENTAL BRIEF ANd SUPPLEfiNXIiI, BRIEF hAS
been mailed to the.following parLies, first class, postage pre_
paid via prison mail system:
            1  : District Attorney's Office
                )
                 22 JDC - St. Tammany
                 Justice Center, 701 North Columbia St.
                 COVINGTON, LA 70433

            2): August J. Hand, Judge
                 22 JDC - Div. trB,r - St. Tammany
                 Justice Center, 701 North Columbia St.
                 COVINGTON, LA 70433


    Homer   ,   LoUISIAN   a, tni"'1J 'z? d^y of   ,/h,,"'tiiltZ              2020.



                                             Car    s                       9?',   #L



                                             Petitioner pro            se




                                      -6-
             Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 71 of 98



December L6,2079

Melissa Payne
29044 Ross Trail
Albany, lA707Ll

Court of Appeal, First Circuit
State of Louisiana
P.O. Box 4408
Baton Rouge, LA 70821-4408

Re: 2019-KW-1619, State         of Louisiana Versus Carlos Alberto Rodriquez

To Whom it May Concern

IamwritingtoyouinreferencetoCarlosAlbertoRodriquez.                lhaveknownMr.Rodriquezpriortohis
trail forFirstDegreeMurder. PriortoMr.Rodriquez'strail,Mr.Rodriquezmaintainedthathewantedto
and was going to testify on hls own behalf. Never once did Mr. Rodriquez state that he would not
testify. I was also present in the courtroom for Mr. Rodriquez's trial, as well as, Mr. Rodriquez's family
and we were all under the same impression that Mr. Rodriquez was going to take the stand. However,
we were all shocked and surprised when the Defense rested, and Mr. Rodriquez did not testify. Even
membersof Mr.Rodriquez'slegal teamappearedsomewhatsurprised. ltwasn'tuntil laterthatlhada
conversation with Mr. Rodriquez, and he brought it to my attention that one of the attorneys that
represented him came to visit him the night before he was going to testify. According to Mr. Rodriquez,
he was told by his attorney that he would not be testifying because his attorney felt that he covered
everythinginthetrial. lnaddition,Mr.Rodriquezwentontosaythathewastoldthathisattorneygot
to make the final decision as to Mr. Rodriquez testifying on his own behalf,

Since Mr. Rodriquez's trial, he has always maintained that had he been allowed to testify on his own
behalfhistrial mayhaveresultedina"NotGuilt/'verdict. lbelievethatMr.Rodriquezfelthecouldnot
speak up during his trial, to object, when the Defense rested because ofthe conversation that took
place between Mr. Rodriquez and his attorney the night prior to the last day of Mr. Rodriquez's trial.

It is for these reasons that I respectfully request the Court of Appeal, First Circuit to take this letter into
consideration when reviewing Mr. Rodriquez's case for Appeal.

Thank you for your time and allowing me to submit this letter on Mr. Rodriquez's behalf

Respectfully,
 ,r,' i           /1
'l   i,L 1.,-{}.4t_ 1,,,,rri*
                       {t
Melissa Payne




                                                  EXEIBIT *1
                                                                                 @
                                                                                     r"ril
                                                                                 I
    Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 72 of 98

                                              .$      IU
                                                      IH




                                                      lz
                                                      ID
                                                      l3
                                                      l3
                                                      t*,
                                                      l<
                                                      l='
                                                      to




                                                      l>
                                                      ls
                                                      P
                                                      lo
                                                      l+
                                                      lcl

                                                                 E
                                                      t-1        (D
                                               iJ     l3
                                                      lo
v                                              a^     lo
                                               ,\$               9.,a
                                                      l+         U)
                                                      li     H
                                                                 0a


                                                             z    I



                                                                 (/)
                                                                 CD
                                                                 (D




                                                       H
                                                       IJ
                                                       to
                                               a\      t-.
                                                       l3
                                                       lo
                                                       l6
                                                       klp
                                                       l-
                                                       la
                                                       l@
                                                       l=

                                               .\      IU
                                                       l6
                                                       lo
                                                       lp
                                               s:      t=
                                                       le
                                                       h
                                                       lo
                                                       t-
                                                       IJ
                                                       lo
            Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 73 of 98

                     STATE OT IOUISIANA
          COURT OF APPE,qL, FIRST CIRCUIT

STATE OF LOUISIANA                                  NO. 2019   KW 1619

VERSUS

CARLOS ALBERTO RODRIGUEZ                             FEB 2 I   2020



In   Re        On motion of Carlos Alberto Rodriguez for Ieave to
               file a supplemental brief, 22nd Judicial District
               Court, Parish of St. Tammany, No. 46586?-1.

BEFORE: GUIDRY, HIGGINBOTHAD{, A}ID I,ANIER, JJ.
          MOTTON TO SUPPI,EMENT WRIT APPLICATION DENIED

                                    ,rltG
                                    T!4H
                                    wrL




COURT OF APPEAL, FIRST CIRCUIT




                 c      F   COURT
               EOR THE COURT




                                                     EKHIBIT +7

                                                                         I
           Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 74 of 98

                   srATE dF loutstAN,q
         COURT OF APPEAL, FIR$T CIRCUIT

STATE OF LOUISIANA                                                NO. 2019 KW 1619
VERSUS

CARLOS ALBERTO RODRIGUEZ                                            FEB   2I   2020



In   Re:     CarLos Alberto Rodriguez, applying for supervisory
             writs, 22nd Judicia] District Court, Parish of St.
             Tafiunany, No. 465867-I.


BEFORE: GUIDRY,       HXGGXNBOIHAIII, AND       LANIER,   .T\7.


      WRIT DENIED. Relator failed to rebut the presumptlon that,
he walved his right to testify. See State v. Haupton, 2000-0522
 (La. 3/22/02), 818 So.2d 720. Relator makes conclusory
statements concerning the investigation of witnesses in this
case, and he also failed to meet his burden of showing that
counsel',s assistance was so defective as to require reversaL of
the conviction. See Strickland v. Washington, 466 U.S. 669,
 681, 104 S.Ct. zo-ir, 2064, 80 L.Ed.2d 614 (1984) . See also
State v. Castaneda, 94-1118 (La. App. 1sr Cir. 6/n/0, , 659
So.2d 297, 306. Furthermore, looklng at the fu1] comment in
conl-ext I it is clear that the prosecutor r.ras not vouching f or
the credibilicy of the State, s witness; but rathe!, the
prosecutor's statements were in direct response to de.fense
counsel's closing arguments, La. Code Crim. p. art. 7'14; State
v. Will.ians,96-1.023 (La. 1_/27/98), ?08 So.2d 103,'115, cert.
denied, 525 U.S. 838, l-19 S.Ct. 99, 742 L.Ed.2d 79 (1998); State
v. ?almer, 2000-0216 (La. App. 1st Cir. L2/22/00), 1],5 So.2d
1231, 1236, writ denied 2001-021t (La. L/77/02), 807 So.2d
224- Accordingly, the district court did not err by denylng the
application for postconvlctlon relief.
                                       .T.'G
                                       WIT,

       EigginJcotham, rf ., concLrrs




COURT OF APPEAL, FIRST CIRCUIT




            TY
                       M
                      OF   COURT
             FOR THE COURT




                                                          EXEIBIT *8
                                               1sT CIRCUI T DENIAL OF PETTTI ONER I   S
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 75 of 98


                        IN   THE

                   SUPREI.IE COURT

                 STATE OF LOUISIANA

                        *******


           STATE OF LOUISIANA, Respondent



                          vs

        CARLOS ATBERTO RODRIGUEZ,        Petitioner




  ON APPLICATION FOR SUPERVISORY WRIT AND/OR REVIEW
         FROT,T TEE FIRST CIRCUIT COURT APPEAI
              DOCKET   No. 2019-Kw-1619
   DENYING APPLICATION FOR POST CONVICTION RELIEF
            22nd JUDICIAL DISTRICT COURT
               PARISH OF ST. TAI'{MANY
                 DOCKET No. 465867-1
           HON. AUGUST J. EAND, Presiding




            PETITIONER'S ORIGINAf, BRIEF




                                   Res          ully submitted,
                                                                      '7aql1
                                           iu
                                            A.                     27087
                                   DAVID YIADE CORRECTIONAL
                                   670 BELL HILL RD. E2B
                                   HOIIIER, LOUISIANA 71040-2150




                                   Applicant pro      se



                                                            -c.4 EXHTBTT *9
                                                    IIRIT   TO LOU ISIANA SUPREI,IB COURT
                                                                                            I
    Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 76 of 98


                                 INDE:K


                                               Paqe

JURISDICTIONAL STATEMENT                         1

STATEMENT OF THE CASE                            1

ASSIGNMENT OT ERRORS                             3

             ARGUI,IENTS . ..J                   3

             ERROR   No.   4                     4

             ARGUMENT                            4

CONCLUSION                                       L7

CERTIEICATE OF SERVICE                           l7




                                  -t--
     Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 77 of 98


                        TABLE OF AUTEORITIES

                                                                 Page

State v. Hampton,818 So.2d 720 (La.2002 ).......                  6,    7   8
State v. James, 938 So.2d 691 (La.2006)                           6,    7


Cannon  v. McBride, 395 F.3d 376, 386 ( TCir . 2005 ) . . .. .    4
Strickland v. Washington, 466 U.S. 668, 104 S.Ct. ZO52
                           80 L.Ed.2d 674 (1984).......           5,6,13, L5, L6
wright v. Esre1le, 572 F.2d tO7L, tO74 (5rhcir.1978)..            6, 11
Passos-Paternina v. U.S. L2 F.Supp.2d 23L (DpR l99g)..            6, 7
U.S. V. Teague, 953 F.2d L525 (11Cir.L992)                        8, l-1, 13
Ferguson v. Georgia, 365 U.S. 570, 582 (1961)                     8, 13
Faretta v. California, 422 U.S. BO6, 819 (1975)                   8, g
Rock v. Arkansas, 483 U.S. 44 (1987)                              8, 9, 11
Nix v. Whiteside, 475 U.S. 157 (1986)                             9
Chambers v. Mississippi, 410 U.S. 294 , 295 (1973).....           9
Henry v. Mississippi, 379 U.S. 443 (1995)                         10
Boykin v. Alabama, 395 U.S. 239 (1969)                            l_0
Adams v. U.S. ex re1. McCann, 317 U.5.269,2j7       (Lg42)        10
Fay v. Noia, 372 U.S. 391, 439 (1963)                             10
Jones v. Barnes, 463 u.S. 745, 75I (1993)                         11
U.s. v. scott, 909 F.2d 4BB (1lthcir.199O)                        L2
u.S. v. Martiner, 181 F.3d 627 (Sthcir.1999)                      13




                                -I1-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 78 of 98


                            EXEIBITS


EXHIBIT    +1   POST CONVICTION RELIEF APPLICATION (PCRA)
EXHIBIT    +2   STATE'S RESPONSE TO PCRA
EXHIBIT    #3   DISTRICT COURT JUDGMENT ON PCRA
EXHIBIT    #4   NOTICE OF INTENT TO SEEK WRIT W/RETURN           DATE
EXHIBIT    +5   PETTTIONERIS WRIT TO THE FIRST CIRCUIT           COURT
                OF APPEAL
EXHIBIT    #5   PETITIONERIS SUPPLEI4ENTAL BRIEF FILED WITH THE
                FIRST CIRCUIT COURT OF APPEAL
EXH    T   #7   FIRST CIRCUIT COURT OF APPEAL DENIAL OF MOTION
                TO SUPPLEMENT WRIT APPLICATION
EXHIBIT    #8   FIRST CIRCUIT COURT OF APPEAL DENIAL OF PETITIONERIS
                WRIT APPLICATION       (No.   201-9-KW-1619   - Feb. 28/2020)




                             -lt-l--
    Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 79 of 98


                                   IN   TEE
                               SUPREI1IE COT'RT
                           STATE OF LOUTSIANA
                                  *******

                   STATE OF LOUISIANA, Respondent


                                     vs-

                CARIOS ALBERTO RODRIGUEZ,         Petitioner



         ON APPI.ICATION FOR SUPERVI soRI wRrT AI{D/OR REVTEW



    This Application seeks the issuance of a Supervisory Writ
to the First Circuit Court of Appeal, State of Louisiana, for
the following reasons to-wit:

                       JTIRI               STATEIITENT

    This cause of action arrives to this Honorable court from a
judgment rendered by the First Circuit Court of Appeal, State of
Louisiana, denying petitioner's Applicati-on for post conviction
Relief- Jurisdiction is proper pursuant to Louisiana constitution
Art. 5 S 5, 1974t La. C.Cr.p. Art. 930.6 and Supreme Court Rule
X, Section 1 (a), where the decision of the First Circuit Court
6f Appeal conflicts with a decision of another court of Appeal,
this court or the united states supreme court on the same legal
issue.

                        STATEMENT OF THE CASE


    on or about Aprir 22,2009, petitioner was indicted for the
charge of First Degree Murder. Trial commenced on May L6,2016,
and Petitioner was convicted as charged in a jury triar and later
sentenced to life imprisonment at hard labor without the benefit.
of probation, parole or suspension of sentence.
    On  or about September 30, 2018, petitioner filed with the
District court his Application for post conviction Relief. sEE
EXHIBIT *1.

                                    -1-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 80 of 98
                           \,                                        \,
     on August 1,201-9, the state filed its Response to Petitioner's
Post Conviction Relief Application.        SEE EXEIBIT +2

     On October   8, 2079, the District    Court denie4 Petitioner's
Post Conviction Relief     App Iication.   EXEIBIT #3

      on October 22, 20L9, Petitioner filed with the District
COurt a NOTICE OF INTENT TO SEEK WRIT With thc FirSt CiTCUit
Court of Appeal. The District      Court granted until on or about
December   4,201,9, for Petitioner to file      a Writ with the Court
of   Appe a1. EXHIBIT *4

       or about December 3t 2019, Pet.itioner filed with the First
      On
Circuit Court of Appeal an Application for Supervisory Writ with
attached exhibits. EXEIBIT +5
       or about January 3, 2020, Petitioner filed with the First
      ON

Circuit Court of Appeal a Supplemental Brief. EXEIBIT *6

      On February28, 2020, Erle First Circuit Court of Appeal
denied Petitionerrs Motion to Supplement Writ Application.
EXEIBIT +7

    AIso, on February 28,2020, the first Circuit Court of Appeal
denied Petitioner's Writ App Lication. (uo. 2019 KW 1619. EXEIBIT +8

      From these proceedings, Petitioner      now   respectfully   presents
this Writ Application for this Honorable Court's consideration.




                                   -2-
    Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 81 of 98


                     ASSIGNMENT OF ERRORS


                             ERROR   No.   I.

    THE DISTRICT COURT AND THE FIRST CIRCUIT COURT OF APPEAI
    ERRED WHEN IT DENIED PETITIONER'S CLAIII1 TEAT TEE
    TIITIE LI}IITATION FOR TEE PROSECUTION OF THE CASE
    EXPIRED BEFORE THE TRIAI STARTED.

                             ERROR   NO.   2

    TEE DISTRICT COURT AND THE FIRST CIRCUIT COURT OF
    APPEAI, ERRED WEENIT DENIED PETITIONER'S CI,AIM TEAT
    THE PROSECUTOR IMPROPERLY VOUCEED FOR TEE TRUTHFULNESS
    AND CREDIBILITY OF A STATE WITNESS DURING CLOSING
    ARGUII{ENTS.

                             ERROR   NO.   3

    TEE DISTRICT COURT AND'TEE FIRST CIRCUIT COURT OF APPEAI
    ERRED WHEN IT DENIED PETITIONER'S CI,AIII{ ON INEFFECTIVE
    ASSISTANCE OF COUNSEL.

                             ERROR   No.   4

    TEE DISTRICT COURT AND THE FIRST CIRCUIT COURT OF APPEAL
    ERRED WEEN IT DENIED PETITIONERTS CLAIII.I TEAT EE WAS
    DENIED EIS RIGET TO TESTIFY IN EIS OWN DEFENSE, A CLEJLR
    CONSTITUTTONAL VIOI,ATION OF TEE SIXTE AND FOTIRTEENTE
    AI{ENDMENTS TO TEE TINITED STATES CONSTITUTION.
    DUE TO TEE II.IPORTANCE AND SERIOUSNESS OF   TEIS CLAIIII,
    PETITIONER FILED WITH THE FIRST CIRCUIT     A   SUPPLEITTENTAI
    BRIET WTTH ATTACHED EXEIBITS.

                             ARGUIq,ENTS

     Petitioner is respectfully asking this Honorable Court to
review Claims 1, 2, and 3, as they were explained in petitioner,      s
original Post Convicti-on Relief Application. These claims also
constitute a vioration of the sixth and Fourteent,h      Amendments
to the United States Constitution

    Concerning Claim No. 4, and the serious violation  of the U;S.
constitutionrs sixth and Fourteenth Amendments, petitioner wirl
address this c1aim, including documenLs provided with the First
Circuit Court of Appeal ,s Supplemental Brief.




                                -3-
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 82 of 98

                             ERROR     No.   4

     TEE DISTRICT COURT A}ID TEE FTRST CIRCUIT COT'RT OF APPEAL
     ERRED I{EEN IT DENIED PETITIONER I S CI,AIII{ TE,AT EE WAS
     DENIED EIS RIGET TO TESTIFY IN HIS OWN DEFENSE, A CLEAR
     CONSTITUTIONAL VIOI,ATION OF TEE SIXTE AND FOURTEENTE
     AMENDI{ENTS TO TEE UNITED STATES CONSTTTUTION.
     DUE TO TEE IIiTPORTANCE AND SERIOUSNESS OF THIS CI,AIII{,
     PETITIONER FILED WITE TEE FIRSf CIRCUIT A SUPPLEI{ENTAI
     BRIEF WITH ATTACEED EXEIBITS. SEE EXEIBIT +6
                               ARGUITIENT




      Petitioner,   during pretrial,     on several occasions and during
hj-s criminal trial in the presence of District Attorney and trial
court judge made reference to his absolute desj-re to testify in
his own behalf. Prior to trial and cturing criminal trial defense
counsel Unangst made it specifically clear he would not a11ow
Petitioner to testify. unangst gave no justifiabre reasons for a
sufficient basis for not allowing petitioner to testlfy, nor did
unangst apprise petitioner that it was hls constitutional right
to testlfy in his own behalf and his decision onry and not unangst.
(counsel failure to advise/inform petltioner of his right to testify
in capital murder triar penalty phase constituted. ineffect.lve assis-
tance of counser. cannon v. McBride, 395 F.3d 376, 3g6 (7cir.2oo5).
     Acting under the authorj_ty pursuant to LSA-C.Cr.p. Art. 16,
as of ministerial duty, the trial court judge took control when the
matter arose during the criminal trial, ordering the issue of
Petitioner's desire to testify be placed on hold until later pro-
ceeding of trla1. No objections were made by any parties, State
or Defense. (when the matter arose before the Dlstrict Attorney
and trial court judge about conflict of defense counsel and peti-
tioner of his desj_re to testify; under A.B.A. Standards, as members
of Louisiana Bar, D.A., Judge, and Unangst had obligation of
ministerial  duty ensuring justice prevailr oot contrary blaming
layman Petitioner).

      Trial commenced to its fullest without the matter as ordered
by the t.riaI judge to take place concerning petit,ioner's desire to
testify. As a result of petitioner being denied. of his federal
constitutional right to t,estify in his own defens€, to tel1 his
story, the jury found him guilty as charged. u.s.c.A. 5th, 5th,
                                                                 14th.


                                  -4-
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 83 of 98



     PetitionercontendsbecausehewasPreventedfromtestifylng
                                                                 to
at his crlminal trj-al, after unequivocally expressed his deslre
do so, he was denied a fundamental right and suffers detrlmental
prejudice' such as contrary to the guaranteed Protection under
Federal Constitution Amendnents I'lfth, Sixth and Fourteenth rights'
Further, Petitioner avers as of result of vlolations of these
Federal Constj-tuion Rights his convlctton and sentence is invalid
and such unlawful- conviction and sentence mandate reversal.

     Petitioner argues t,hat hls attorney - Unangstl deprived him
of his constitutional right to testify 1n hls own behalf when
counsel rested the defense case wit,hout calling him to the stand.,
despite his repeated indicat,ions that he wanted t,o testify. peti-
tioner avers although the State respond otherwise that he waived
his right to t.estify elther because he dld not affirmat,ively assert
that right during his trial or because he knew of hls right to
testify,,!@E his sllence is an act of acgutesced in his attorney's
decision not to call hlm as a wltness, thls is wit,hout merits. This
is supported by the criminal trial records, when the matters came
to the attention of the trial court that petitloner desired to
testify    and his desire to testify    were ln confltct   wtth attorney
unangst in which the judge ordered the matters holded until later
trial proceedings to be continued. Those ordered crimlnal pr:oceed-
ings referred to petitioner's desire to testify ln hls own d.efense
never occurred, and without objection from defense counsel thereto.
Petitioner was denied effective assistance of trial counser and
subject to prejudice since he was deprlved to te11 his side of the
story contrary to those who t,estified. against him, and as of further
result found him guilty as chargedbased upon one sided theory of
the crime that was deceived. rn this respect, petitioner argues he
is entitled to an evidentlary hearing to deverop the criminal record.
of his side of defense, with appointment of counsel, in order to
consult with for professional advice in hls rebuttal desired defen_
se, as of right to counsel. Strickland v. Washingtonr supra.



                                  -5-
         Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 84 of 98



       Also,counsellsneededinassistancetoobtalnwitnesses
cocnerningattorney'sUnangstlneffectiveness'Petitionerisin
                                                           ilealing
contact withr but as a layman has no idea of legal methods
withsupportingwltnesses.U.S.c.A.6thandl4thAmendmentsRights
                                vs. Wa         ! s standard mandate
as guaranteed under Strlck
adequate assistance of counsel-, and court''s aPPolntment of one when
claim has hlghly potentlal to be non-frivolous as shown herein.
Deprivation of the opportunlty to testlfy ls lndeed. a miscarriage
of justice requirlng the granting of a new tria1. wright v. Estelle,
572 E.2d 1071-, 1074, at L078 (5th.Cir.1978).

     Pet,itioner cited as jurisprudence governing his claim on
supportj-ng merits that defense counsel forbade him from testifylng
as appl icable, State v. Hampton , 818 So.2d 720 (La.2002). the State
of Louisiana provided a1so, Hampton, supra and State v. C.L.J
ll-0972, 20Ll    WL69L65293 (La.App1Cir.207]-).
                                           tn C.L.J's claim that
he was denied the rlght to testlfy. The court found t,hat the claim
v/as   properly surnmarily dismissed   because:

            "Here.in there was no indication to the trial court
             that the defendant and his counsel were in conflict
             over this issue, nor has the defendant presented an
             affidavit by trlal counsel to that effect. The de-
             fendant submitted only the proffered testimony of
             his brother and father who clalmed that d.efendant
             wanted to testlfy, and his own affldavit in which
             he claimed that he had notified his attorney that
             he wanted. to testlfy and swore to facts that disput,ed
             the other crlmes testimony of hls niece. However,
             urithout the affidavlt by counsel required by Brnp.!c,g,
             these itens are not, sufflclent to rebutt the presump-
             tion that the defendant volunt,ari:,1y waived hts right
             to testlfy.'  20L1-wL-69L6529, at 3.
               further argued that Petitloner is not entitled to
       The State
relief because he has not supplled an affidavit from trial counsel
or pointed to a basis ln the exlsting record which shows the a11ega-
tions to be credible; thus relying on State v. Hampton, supra, and
State v. James, 938 So.2d 691 (La.2006). among James's claj.m of
counsel preventing hlm to testify, he also alleged that:

            "The trj.al court failed to conduct, an lnquiry as to
             whether he had. been informed. of hls right to testify
             and whether he chose to testlfy or not. 938 So.2d, @ 692."
     Accordingly, based upon the rebuttal presunption pre-requisite
prlnciple criteria from the decision in Hampton, supra, as adopt,ed
by the st,andard set forth in passos-paternlna v. Uni t,ed Sta tgs,

                                    -6-
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 85 of 98



L2 F.Supp.2d,231 (D.P.R. 1998), t'he trial judge ln the
                                                        present case
                                                               Appli-
of carlos Rodriguez erroneously denied Post convlction Relief
cationofnon-frivolousconstitutlonalvj-olation,thus,ofwhj.chwere
notamereconclusoryallegationoftrialcounsel.spreventinghim
oftestifylngatthlscrinlnaltrial.Forinst,ance,.asaguidelS.ne
the Passos- P aternina court held:
          "(L)Absent extraordinary circumstances that should
           alert the trial court to a conflict between attorney
           and client, the court should not inquire into a
           criminal d.efendant's right to testlfy. The Court
           should assume, that a crimlnal defendant, by not
           attempting to take the stand, his knowingly and
           voluntarily walved his rlght;
            (2) The court must consider whether the Petitioner has
           waj.ved his right to testify. The defendant can only
            rebut,t that presumption by showing that his at.torney
            caused him to forego his rlght to testify:  (a) by
            alleging specific facts, lncluding an affidavit by
            the defendant's triaL counsel from which the could
            reasonably find that counsel told the defendant that
            he was legaI1y forbidden to testlfy, or in some slml_Iar
           way compelled him to remain siLent; (b) by demonstrating
            from the record that those specific factual allegatlon
           would be credlble. Id, at 239-30."

     Petitioner submlt, that, the State's prosecution, trla1 judge
knew that defense counsel and Petltloner were ln conflict with hls
desire to testify. Thus, such personal knowledge lnitiative trial
judge to order proceedlngs on the matter rater durlng crlmlnal trial.
However, those proceedlngs never occurred. In the post conviction
proceedings the State's prosecutlon used the applicable case 1aw,
Elqlg v. Hampton, s upra, seeking trlal court denial on merlt; in
which the trial judge did use Hampton to deny petitioner's relief.
Petitioner points out although per Hampton is controlling case Law'
used by both state prosecution and  trial judge, they failed t,o abide
by Hampton's standard: (a) Petltloner created extraordinary circums-
tances of such nat,ure during criminal triar alertlng state prose-
cution and trlar judge that defense counsel and petitioner were in
conflict with his deslre to testlfy; (b) absent the issue t,o tes-
tlfy being taken up prior to trial ending and absent to trial counsel
objectlng before rendered guilty verdict, or state's prosecution
objecting and the lack of ministerial duty owed. of triar:judge to
inquiry and make a rullng on matter as ordered, thus all inactions


                                   -7-
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 86 of 98



caused petrtioner to forego his right to testlfy rnvoruntariry'
These mishaps are sufficient enough
                                    to support rebuttal of any
presumption otherwtse in error' When
                                     an attorney's interference

with a defendant's deslre to testify may vlolate the
                                                      defendant's
                                                 691 (La'2006) '
constitutional rights' Sta v. J es, 938 So.2d
     It is clear that a crLminal defend'ant has a constitutional
right to testify in his own behalf at this trlal ' Stat,e v.
                                                          (1992 U.S.
818 so.2d 720 (La.2002); U.S. v. Teaque , 953 F.2d.1525
App.LEXrS l-3) (Ilth cLx. 1992). Although historlcally criminal defen-
dants were prohibited from testlfying because of their in|erest in
the outcome of the trial , that vj.ew has since been abandoned. Tff,
supra. Indeed, the U.S. Supreme Court has recognized that, there 1s
"no rational justificatlon for prohlblting the sworn testimony of
the accused, who above all others nay be in a position to meet the
Pr osecution's case. Eerguson v. Georg , 355 U.S. 570,582,81 S.Ct.
756,763, 5 L.Ed.2d 283 (1961), and that is now accepted t,hat an
accused has a right to testlfy on his own behalf. Faretta v. Cali-
fornia, 422 u.S. 806, 819, 95 S.Ct. 2225, 2533' 45 L.Ed.2d (L975);
and Hampton, supra.

      The Cosnt,itutional statute of this right was expressly recog-
nj.zed by thb Supreme court in Rock v. Arkansas, 483 U.5.44,   L07

S.Ct. 2704t 97 L.Ed.2d 37 (1987). In @\ t,he Court consldered
whether a criminal defendant's rlght to testify may be restricted
by a State rule that excLudes her posthypnosis testlmony. Id., at
53, 107 S.Ct. at 2709. As a prellminary matter, the Court discussed
the development of the right, to testify. Although the right to
testify    is not explicitly
                           stated in the Constit.ution, the Supreme
Court noted t.hat it has sources in several provlsions of the Cons-
tit.ution. J9., at 51,107 S.Ct. at 2708. The Court first. cited the
due process clause of the 14th Amendment, statlng that the right
to be heard, which is so essential to due process in an adversary
 system of ad.judication, can be vindicated only by affording an
 opportunlty to testify before the fact finder. Ig., at 51 n.g,
 107 s.ct. at 2709. The court also cited to Justice clark,s concur-
 rring opinion in Ferguson v. Georgia, for the proposit.ion that the


                                 -8-
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 87 of 98




l4thAmenttmentsecuresthe''rightofacrimina].defendanttochoose
                                                    369 u'S' at 602'
between silence" and Lestifying in his own behalf'
                                                    court found'
81 s.ct. at 173 (Clark, J', concurring)' Next' the
                                                     Amend'ment' stating
support, in the compulsoty Process clause of the 6th
that 1ogica1ly included in the accused's right to call vritnesses
whose testimony is material and' favorable to hts d.efense, is a
right to testify hirnself, should be declded it in his favor t,o do so.
 Id., 483 U.s. 52, 107 S.Ct'; at 2709 (cttation omitted): Moreover,
the court recognized that under Faretta v. californ.ia, 422 lJ.S. 806,
95 S.Ct. 2525, 45 L.Ed.zd 562 (L975), the 6th Amendment includes the
right of self-representation,    and that a defendantls opportunity to
conduct his own d.efense by calJ.ing witnesses is incomplet.e if he
may not present himself as a witness. $$,     483 U.S. at SLZt lO7
S.Ct.2709. LasLly, the Court found that the rlght to testify is
also a necessary corollary to the 5th Amendment's guaranteed against
compelled testimony. Id. With this discussion, the Court put to rest
any doubt, that a criminal defendant has a constitutional   right to
testify    in his own defense.
      However, this right is not unlimited. For exampJ-e, the right to
testify clearlJr does not include the right to commit perjury. See
Nix v. whiteside, 475 U.S. 157, 106 S.Ct. 9gg, gg L.Ed.2d,123 (]_9g6).
Nevertheless, as the Supreme Court Court stated in !g!, restrictions
of a defendant's right to testify     not be arbitrary or d.ispropor-
                                     may
tionate to the purposes they are designed to serve. Bock, suprat
Chambers v. Mississippi , 4L0 u.s. 294, 2g5t 302, 93 s.ct. 1039, 1045,
1049, 35 L.Ed.2d 297 (1973). (The defendant's right to present witnes-
ses in his own defense is subject to other legitimat,e interests in
the criminal trlal process such as the estabrlshed Rures of Evidence
and Procedure).

     In the instant case at bar, however, petitioner claims that he
was prevented from Lestlfying by the governmentr the court and by
his own lawyer, when during crirninal t,rial it was brought out to
all parties' attention of his desire to testify and onders were
issued to take matters up later during the criminal trial, which
never occurred; and such, i-s not a nere conclusionary allegation;
see criminal trial records.

                                    -9-
        Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 88 of 98



      Petitioner now cal1s uPon this court to determlne if
                                                              the
                                                  Post conviction
triat court was correct or incorrect In denying
                                           right to testify in his
Relief APPlication on thj's matter of his
own defense, and to determlne whether
                                       defense counsel in empowered
                                                           the ordered
to waive Petitioner's rlght to testify' In at1 resPects
                                                             prior to
 procedure on Petitioner's desire to testify was not held
 both, State and defense restlng their case'
    CriminaldefendantsPossessessentiallytwocategoriesof
constitutional rights: (1) those which are waivable by defense
counseL on the defendant's behalfi and (2) those whlch are considered
fundamental and personal to defendant, waivable only by the d.efen-
dant. Generally, included ln the former are matters which primarily
involve trial strategy and tactics. See Henry v. Mississippi, 379
U.s. 443, 85 S.Ct. 564, 13 L.Ed.2d 408 (1985). Examples of such
maE,ters are what evidence should be introduced, what stipulations
 should be made, what objections should be raised, and what pre-tria1
motions shouLd be fi1ed. See: 1 Standards for Crimlnal Just.ice,
St.andards 4-5.2 Comment (2ndEd. 1980). Examples of fundamental
 decistrons which only the defendant is empowered to waive are entry
 of a guilty pIea,       n v.   Alabama   395   u.s. 238,   89   S.cr.   1709,
 23 L.Ed.zd 274 (1969), walver of jury trial,      Adams    v. United States.
 ex. rel. McCann, 317 lJ.S. 269, 277-78, 63 S.Cl. 236, 240-4!, 87
 L.Ed. 268 (L942 ), and whether to Pursue an aPPe aI, gee Fay v. Noia,
 372 u-s. 391, 439, 83 S.Ct. 822, 848, 9 L.Ed.2d 837 (1963).

      In Rock, the Supreme Court didn't need to decide whether the
 constitutional ri.ght to testify was fund.amental in character, and
 therefore personal to the defendant, or whether it could be waived
 by the defense attorney. However, the Court In Rock emphasized that
 the right to t,estify "ls one of the rlghts that are essentlal to
 due process of Iaw in falr adversary process." 483 U.S. at 51, 107
 S.Ct. at 2708, quoting ES!!g, 442 U.s. at 819, n.15, 95 S.Ct. at
 2533, and that, it is even more fundamental to a personal d.efense than
 the right of self-representqtlon.Id, at 52, 107 S.Ct. aE 2709. More-
 over, the Court noted that it has "on numerous occasions proceeded
 on the premise that the right to testify on one's beharf in d.efense


                                   -10-
       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 89 of 98



toacrj-minalchargeisafundamentalconstltutionalright."ld
                                                           of these
at 53 n. 10, 107 s.ct. aE 27LO' PerhaPs' the most telling
                                                  463 U.S. 745, 15L'
occasions cited bY the Court in Jones v Barnes,
                                                 which the court
103 S.ct. 3308, 3312, 77 L'Ed'zd 987 (1983)' ln
stated'indictathat''theaccusedhastheI]LTIMATEAUTEoRITYto
makecertalnfundamentaldecisionsregardingthecase,astowhether
to plead guilty, waive a jury, testify in his own behalf or take an
appeal. Thus, in Rock, the suPreme court has clearly and strongly
Indicated that the Constitutional right to testify   shoul-d be t,reated
as fundamental.
     This is not the first time of adtlressing the question as similar
to the issue here j-n Petitloner's case. The United States Supreme
Court did so in wright v. Este11e, 572 F.2d 1071 (5thClr) (en banc),
cert. denied 439 U.S. L004,99 s.Cr.6L7,58 L.Ed.2d 680 (t9Zg),
alike in Petitioner herein, the former Fifth Clrcuit was presented
with Lhe issue of "whether a defendant has a fundamental rlght to
testify." During wright's tria1, a confllct arose between wrlght and
his court appointed counsel about whether wright would testify in his
own defense. feague, supra. The lead defense counsel told Wright
that he would no longer represent him lf wright elected to testify.
The plurality affirmed the panel opinlon which assumed without
deciding that there was a constltutlonal and fundamental right to
testify, but found that in that case the error was harmLess because
the evidence was overwhelming. Wr1ght v. Estelle, suprai Teague,
supra. (Pane] opinion) Judges Thornberry, crark, Roney, Gee and Hirl
filed a speci.al concurrence, arguing that the decision regard.ing
r,rhether defendant wi]1 testify is essential strategic and best dele-
gated to defense counsel: "The scope of the delegatlon d.oes not turn
on the importance of the decislon the attorney frequently makes
judgments affecting the very life  of the defendant. The question
here is twofold: who j-s in better posit.ion to judge t,rial strategy
and who is in better positlon to ensure the best interest of the
defendant.   "

     In Wright, supra, the concurrence dlstlnguished the decision
on whether to pread guilty or not guilty from the d.ecision
                                                            whether


                                 -11-
          Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 90 of 98



                                                     the very exist
stating that the deci-sion on what to plead goes to
                                                 his decj-sion could
of a trial. To deny the defendant control over
                                                  Here' of course'
be tantamount to <lenying the defendant a trial'
                                                          goes merely
there is a triar and the decrsion made by the attorney
                                                       presented with
to strategy. Id at 1073. (In t'he Present cas€r when
the conflict between Petltl-oner and his attorney Unangst gave no
 indication he rely on trial strategy when informed Petitloner he
would not Iet hlm testify. Nor did Unangst give trial judge a
reasonable excuse why he would not allow Petltioner to testlfy,
at the time the judge ordered the matter to be subject for the Court's
determinatj.on later durlng trial.)Judge Godbold, joined by Judge
Tjoflat, filed an eloquent dissent arguing that the right, to testify
is a fundarnental constltutlonal right that cannot, be walved by defense
counsel. For instance, in making the cholce on whether to testify,
just as the choice on whether to represent, hj.mself, the defendant
elects whether to become active participant in the proceedlng that
affects his life and Liberty and to lnject hj.s own action, volce
and personality into the process to the extent the system permits.
To deny a defendant the rlght to t,e11 hls st.ory from the stand
dehumanizes the admlnist.ration of justice. (Godbold. J., dissenting).
I cannot accept a decislon that allows a jury to condemn t,o death
or imprisonment a defendant who desires to speak, without evea
having heard the sound of hls volce.,'

     Similar, again this questlon was addressed by a panel of the
1lth Circuit in UniteE Stares v. Siort, 909 F.2d 4Ag (11thcir.1990)
During scott's trial, defense counsel moved to withdrawn from the
case but wourd not give the reasons for t,his request to the triar
court. The court assumed that thls was because scott deslred to
testify but the attorney intended to keep him off the stand. Rather
than ruling on this motlon, the court gave Scott a choice:(1)Etther
proceed with counsel, but reJ-inquish the right to testify, or (2)
proceed pro se. The court revlewed the development of the rlght to
testify    and concluded that it was now a recognlzed. fundamental
constj.tutj.onal rlghtr pefsonal to the defendant, whlch cannot      be



                                   -L2-
        Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 91 of 98



waived by defense counsel. The court then found that the trial
judge had improperly foreed the defendant to choose between two
constitutional   rights:   (1) the rlght to counseli and (2) the right
totest,ifyandthereforevacateddefendant'sconvictionandremanded
for a new trial. Teague, suPra' The Court also reaffirm that a
criminal defendant has a fundamental constitutional right to test'Ify
in his or her own behalf at trial. Thls right Is personal to the
defendant and cannot be waived ei-ther by the trlal court or by
defense counsel. Petitioner argues contrary to Lhis settled juris-
prudence, and the fact that the trial judge was aware of conflj-ct
between ALtorney Unangst and Petitioner,     which he ordered a hearlng
on the mat,ter, but failed to hold it; thus clearly show that, both
t,rial court judge and defense counsel played a part In waivlng peti-
tloner's right to testify, a vlolatlon of his 5th, 6th and.14th
U.S.C.A. Considering the ej.rcumstance surrounding trlal judge and
defense counsel's refusal to a11ow petitioner to testlfy requires
an evldentiary hearing to resolve thls lneffective asslstance craim.
U. S. v. Marti-ner , 181 F.3d 627 (sthctr.L999)i Fergusgn v. Georgla,

365 U.S. 570 ( 1961 ) .

      In Strickland v. Washlngton , 466 u.s. 668, 104 s.cr. 2052,    g0

L.Ed.2d 674 (1984), the United States Supreme Court, defined two
requirements for a claim of lneffective assistance of counsel:

          "(1), the defendant must show t,hat counsel's perfor-
           mance was deficient. This requires showing that counsel
           made errors so serious that counsel was not functioning
           as the counsel guaranteed the defendant by the Sixth
           Amendment.  (2), the defendant must show that the defi-
           cient performance prejudiced the defense. This requires
           showj-ng that counsel's errors were so serlous as to
           deprive the defendant of a falr trial, a trial whose
           result is reliable." Id, at 687,104 S.Ct. at 2064.
     In Petitioner's case, these two requiremets are clearly
presented to the Court.

     Def,ense counser unangst failed to protect petitloner's right
to t,estify in his own behalf, to the point that he was not aeting
as the counsel guaranted petltioner by the slxth Amendment, t,here-
fore Defense counsel's performance vrag so deficient,    that in fact
affect,ed Pet,itioner,s constltutional rights.


                                    -13-
        Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 92 of 98



      Second, and this is very important, Defense Counselrs
performance was so deficlent, that it was impossible for Petitloner
toobtainafairtrlal.ThereweremanyreasonsPetitionerwanted
to testify in his own behalf, and those reasons were known to
Defense counsel Unangst; denylng Petitioner his right to testify
in his own behalf, was a fatal error that made Petitioner's      trial
unfaj-r and in violation of his Constitutlonal rights.

     Finally, and wlth all due respect to the Court, Petitioner is
in the process of obtalning affidavlts from his Private Investigator
which in fact will   st,renght Petltioner's   clalm that his Constitu-
tional right to testify in hls own behalf was violated, and more
important agai.nst hls own w111. once these documents are received,
Petitioner will present the court with a supplemental Brief wlth
the document attached, and the reasons as to why it was very
essential for petitioner's case to t.estlfy in his own behalf.

      As mentioned before, Petitioner filed      a Supplemental Brief
with the First Circuit Court of Appeal.       SEE EXEIBIT +6.

    This brief contains two (2) documents; one, an affidavit from
Ms. Itlelissa Payne, where it is stated that petitioner,s family and
his 1ega1 team $rere under the impression that petitioner was going
to testify in his own behalf, but was told by Mr. Unangst not to.
The other document, Attorney Sign In Visit Log , shows where Mr.
Unangst visited Peti.tioner at the Jail where he was housed, wj.th
only one intentj.on, stop petitioner from testifying in his own
behalf; this visit did happen the day before petitioner was supposed
t.o testify. All this without the knowledge of other members of
Petitioner's legal team.
      The Supplemental Brief filed   with the First Circuit Court of
Appeal, which Motion to file    it was denied,isa very important piece
of Petitioner's claim of his denial of his right to testify in his
own behalf, and more than enough proof of the rneffective Assi_stance
of Counsel provided.by Mr. Unangstr on€ of petitioner's defense
counseJ-s.




                                   -14-
      Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 93 of 98



    The first   prong of strickland's test requires that Defendant
shows that cotinsel's performamce feII below an objective standard
of reasonableness- Ig., @ 588, 104 s'ct' e 2065' where as herein
present case, the defendant claims a violation of his right to
testify by defense counsel, the essence of the claim is that the
action or inaction of the attorney deprived the defendant of the
ability to choose whether or not to testify in his own behalf. In
other words, Counsel Unangst by not protecting the defendant's
right to testify, Unangst,-defense counsel's performance fel1 below
the constitutional    minimum, thereby violating   the first   prong of
the Strickland test.

    For example, if Unangst-defense counsel refused to accept
the defendant's decision to testify and would not call him to the
standr counS€l would have acted unethically to prevent the defendant
from exercising his fundamental right to testify.      Alternatively,
if Unangst-defense counsel never informed the defendant of the
right to testify, and that the ultimate decision belongs to the
defendant, counsel-Unangst would have neglected the vital profes-
sional responsibility of ensuring that the defendant's right to
testify is protected and that any waiver of that right is knowingly
and voluntary. Under such circumstances herein, Unangst-defense
counsel has not acted under within the range of comPetence demanded
of attorneys in criminal cases, and therefore, Carlos Rodiguez
clearly has not received reasonably effective assistance of counsel.
Strickland, 466 IJ.S. e 687, l-04 S.Ct. e 2064 (quoting McMann v.
Richardson,3gT U.S. 759,770-11, 90 S.Ct. 1441,1448-49,25 L.Ed.2d
763 (1970)). Teague, 953 F.2d 1534, Petitioner's convj.ction and
sentence is invalid due to the ineffective     assistance of trial
counsel; as precisely demonstrated above, fitting       the first   Prong
of Strickland, su Pra
     The second prong of Strickland's     test clearl y had prejudicial
impact effects, which Petitioner contends that his contradicted
testimony of State's witnesses are such with exculpatory pot.ential
and would have enhanced his defense and made a different        outcome of
his criminal trial.    However, due to the extraordinary circumstances


                                   -15-
         Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 94 of 98


which prevented his testimony was prejudice because the jurors
at his criminal trial      were unable to properly assess his exculpa-
tory testimony he desired to Present and as a result he was
erroneously convicted and sentenced. He states that the guilty
verdict could have been prevented if allowed as of fundamental
right to testify.
     In addition, he strongly believes that fundamental fairness
require that the resollrtion of these matters mandate an evidentiary
hearing. This j-s so, because trial judge never conducted hearing on
matters as earlier in criminal trial       ordered to make adequate
determination, the only fundamental fair opportunity presented
itself     was deprived and if he can now regain this fundamental fair
opportunity accordingly to due process, and prove that his counsel
Unangst prevented him from the fundamentally right to testify
despite his request to do so, he may be entitled to post conviction
collateral     relief.   U.S.C.A 5th, 6th and 14th Amendment Rj.ghtsi
I,lartinez , 181 F.3d 627 (5th Cir.1999); and Strickland v. Washington,
suPra.




                                  -1 6-
    Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 95 of 98



                                CONCLUSION


   WITE ALL DUE RESPECT, PETITIONER PRAYS THIS EONORABLE
   CONSIDERS ALL TEE FACTS AND INFORI,T,ATION CONTAINED EEREIN,
   AND AFTER REVIEWING PETITIONER T S CI,AIIIIS, TEAT TEIS I.IATTER
   BE REMANDED BACK TO TEE DISTRICT FOR AN EVIDENTIARY EIiARING'
   OR IN TEE ALTERNATIVE, TEAT PETITIONER.S CONVICTION AND
   SENTENCE BE VACATED AND A NEW TRIAL BE GR,ANTED IN ACCORDANCE
   WITE TEE LAWS AND TEE PROTECTIONS GUARANTEED BY BOTE CONS-
   TITUTIONS, TEE LOUISIANA CONSTITUTION AND TEE UNITED STATES
    CONSTITUTION.


    Hor{ER, LoursrANA,      Tilrs&''bo, o, )/t+zc.tl         ,    2020.

                                            Submitted by:



                                            David Wade             Center
                                            570 Bell HiII Rd. H2B
                                            Eomer, LOUISIANA 71040-2150


                                            Petitioner pro se


                         CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Writ Application
has been mailed to the following parties, first class postage pre-
paid, via prison mail system:

         1)      : District Attorney's Office
                   22nd Judicial District Court
                   Parish of St. Tammany
                  COVINGTON, I,OUISIANA 70433

                                   and,
         2   )   : Honorable August J. Hand
                   22nd Judicial District Court - Div. "B"
                   Parish of St. Tammany
                  COVINGTON, LOUISIANA 70433

   Homer, LoUTSTANA,       *i=fufHaay of )-/g.rc{i                ,   2020.

                                                                                  t, l.-


                                                  A                           0



                                            Petitioner pro   se




                                  -L7   -
                                       Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 96 of 98



                                                W.L1e   fiuyrtmt $.srrt of tlle fitatl sf Tfrouiziara,

                       STATB OF LOUISIANA
                                                                                               No.2020-KI I-00588
                       VS

                       CARLOS ALI]ERTO RODII.IC                      U   EZ




                       lN RE: Callos Alberto RodrigLrez - Applicant Delenclant; Applying For Supervisory
                       Writ, Parish oFSt. Tan-rmany,22nd Judicial District Coult Number(s) 465867-1, lst
                       Circuit Court of Appeal, Nr"mrber(s) 20t9 KW 1619;


                       Scptember 29,2020


                        Writ application denied. See per curiatn
                                                                              JLW
                                                                              BJJ

                                                                              JDI_t

                                                                              SJC

                                                                              JTG
                                                                              WJC

                                                                              JI-IB




                             Sr-t   prelne        rt of Louisiana
                                       r.nber                                                                EXHIBIT TlO
                                                                                                                    I


i:1,*',1:(   h   iui   {.[            ,ut\y      erk f Cou
                                                For the Cor-rrt                                                            r
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 97 of 98




                                                                                                                                                                   rFt:'--
                                                                                                                                i
                                   ':. f

                                                                                . .   1,.




                                                                                             $N/              *!                                                 83Bg
                      ,,,::

                                                                                                             iE
                                                                                                             >o
                                                                                                                                                I
                                                                                                                                                    l
                                                                                                                                                                 troab
                                                                                                                                                                 t{ HH
                                                                                                                                                                 EEtrO
                                                                                                                                                                 iHla
                                                                                                                                                                   Ff,
                                           aZ,                                                                                                                   FFi,!,
                                                 .:
                                                                                            g$H              -E
                                                                                                                                                    l
                                                                                                                                                                 o
                                                                                                                                                                 qtrElui
                                           ,(D
                                            .9,
                                                                                                             l--                                                 HH
                                             '4:
                                             'c2
                                                                                                             +J                                                  ultsoo
                                                                                                                                                                 HFIOU'd
                                                                                                                                                                 D FF
                                                                                                                                                                 ZFFF.
                                                   'il                                                                                                           DUHO
                                                                                                                                                                    . od
                                                                                                                                                l
                                                                                                                                                                      r{H
                                                                                                            = --{
                                                                                                            a+=                             i
                                                                                                                                                                 {trlHN
                                                                                                                                                                 P(,Or
                                                                                        tF          + s+c)                                  l                    o>2,
                                                                                                                                                                 A  D+
                                                                                                                                                             o Hl.
                                                                                        e
                                                                                       .I
                                                                                       qE                   d.E                     i
                                                                                                                                        I
                                                                                                                                        l
                                                                                                                                                              IN
                                                                                                                                                             N o{
                                                                                                                                                             P ttto
                                                                                       6
                                                                                                                                                             o- do                       I,
                                                                                                                                    l
                                                                                                                                                             o'H-l
                                                                                                                                    I
                                                                                                                                                                        H
                                                                                                                                l
                                                                                                                                                                        fr               $.
                                                                                                                                i
                                                                                                                                                                                         "t:
                                                                                                                                                                                         +t




                                                                                                                   c                                        al
                                                                                                                               (:

                 C
                              IF
                              IH                 zutrHqo
                                                 l{oDrDizts
                                                                                                                           o

                 (t                              EoFhliEn
                              It                 oE E Hr.tts
                                                                            i
          to                                                                                  E
         or
          o      1'                                   t{tdx
                 a                               FOI!EU
         or
         (,l
         .}
                              h                  E58z,g
                                                 PEAU'{ -
                                                             i"                             Bffi NI
                              Ir                 4>t,-ru o
                                                 V2t, (AHO
                                                                        I
                                                                                                                           1                                :
                                             .     EHtd6
                                                                        I

                                                                        I
         C'                                     lJifrFtnd               '-'
       'oIi'                                 trHt,H       iI-
                                             Otrtrrou
                                                                            I
                                                                                                                   c                                        C)
        ct
        6                                    AE
                                             Ht{tr,  trhlFr                             d
                                             Ul}lFOHUl
                                                                    i
                                                                    i                   B
        +                                                                                                      o
                                             ts        4F
                                                                    i

       ]N                                    l,lEl{I                                                                                                                                               i

        N
                                             z tstso                l.                                                                                  c
                                                                                                                                                                                               I
       ,o
        lDi                                  "aEgH
                                             {O.
                                             oE H6
                                                Ul6
                                                                1,.
                                                                t'                     3       >Z{IE
                                                                                               6?ie3                                                    f                     \
                                                                                                                                                                                               i
                u,
                m
                                             H     H6
                                             rro !r!d
                                                                I
                                                                J                      q8 1:-38coom:!                                                                                          I

                7                            orJ
                                               (rD 2r1
                                                                I

                                                                                                  o>i         )                                                               )'

                                                   P                                   3b               o
                                                                                                        m
                                                                                       Eo               I                                                                     i
                                                                                                                                                                              \
                                                                                                        o
                                                                                                               l
                                                                                                                                                                             i.      '

                                                                                                                       l                                                     irt'"
                                                                                                               i
                                                                                                                       o
                                                                                                                       :
                                                                                                                                                                             I\
                                                                                                                                                                                          #
Case 2:20-cv-03083-BWA-DPC Document 1-2 Filed 11/12/20 Page 98 of 98


                                                                                                                            ir i.:"i
                                                                :''-   -'

                                                                                                                                       :c.
          f                                                                                                                                  J


          I




      \




                                                    .-....,.
                                                               -"fr

                                                                                                        )

                                                                                                    I
       I't
        t
        t
        t

              ,1       ..,4.itr:Ytrr       "*-.a'                                        .r\"
                                                                                                                                                 1


                   \\ig.r                                                                    h.
                            ,irJ. -    ,
                                                                                                \                                                I

                                                                                                                                                 l




                                                                                                                                                 I




                                                                            rn r(l' ;J.''ItrG               -   4*ry''E'r
